REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SICOBOIS
Conservation de la Nature et Tourisme ; Av. Kingabwa n°7818
Direction Inventaire et Aménagement Forestier Quartier Kingabwa

Commune de Limbete
Kinshasa, RDC

Garanties d’Approvisionnement
32/04, 33/04 et 42/04 convertibles
Superficie Sous Aménagement SICOBOIS

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION
DU PLAN D’AMENAGEMENT (4 ans)

Période 2011-2014

Date : Juin 2011

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO — Gd Montpellier - FRANCE

Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

SOMMAIRE

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE...
INTRODUCTION .......nrrnrerenennenennennennennenennnnnnennnnnnnnnnnnnnnneenennnanennennennnanenennenen en

1.1 Conversion des titres forestiers en concessions

1.2 Modifications des limites des titres forestiers suite à la création de forêts
communautaires

1.3 Constitution d’une s euport ie Sous Aménagement (SSA)
14 Présentation de société SICOBOIS.
15 Localisation des titres forestiers.
16 Climat et géographie de la zone concernée...
1.7 Contexte socio-économique et contribution de SICOBOIS au développement local
1.8 Bref Historique des activités forestières passées sur la SSA
1.8.1 Exploitation de la SSA SICOBOIS
1.8.2 Transformation des grumes issues de la SSA
2 PROCESSUS D'AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA
2.1 L'élaboration du Plan d'Aménagement du titre forestier
2.2 Vers la certification de légalité et de gestion durable des activités de SICOBOIS
3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC...
3.1 Programmation de l'exploitation forestière sur les 4 premières AAC

1 Modalités de gestion des titres forestiers attribués à SICOBOIS
2 Dimensionnement des 4 premières AAC.
3 Justification et localisation des 4 AAC.
4 Evaluation de la ressource exploitabl
5
.6
Ri

1.
LE

Modalités d'ouverture et de fermeture des 4 AAC
Infrastructures à créer
ègles d'intervention en milieu forestier.

3.
3.
3.
3.
3.
3.
2

3.2.1 Description technique des opérations forestières
3.2.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l'environnement et la faune

3.2.3 Diverses mesures de gestion

4 PROGRAMME INDUSTRIEL DE LA SICOBOIS EN LIAISON AVEC CETTE SSA.. 49
5 PROGRAMME SOCIAL RATTACHE A LA SSA SICOBOIS re SO
5.1 Bilan des conventions passées.
5.2 Les Fonds de Developpement

5.2.1 Modalités de financement des Clauses Sociales sur les 3 GA constituant la SSA
SICOBOIS 51
5.2.2 Groupement de Ndeke — GA 42/04...

5.2.3 Groupement de Popolo - GA 42/04...
5.2.4 Groupement de Mondunga — GA 32/04
5.2.5 Groupement de Ngonzi- GA 33/04...

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS.
6.1  Chronogramme de l’ensemble des activitées.
6.2 Programme d'exploitation, industriel et social

LISTE DES CARTES ...sennrnnns seneeenennenereneseee) COCÉHECOESEEEEEEEEE CTCECOEEEETERTEES : à |

58

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Tee

Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

SICOBOIS

LISTE DES TABLEAUX......nnnnnrennses CORCTPEETETOESTSEEEEETORONSSSENEETEEEEE smnsmsrsnennnenenneene 6 À
LISTE DES FIGURES ...........eennnnennnnnnenennnnnnnenennnnnnenses 62
LISTE DES ILLUSTRATIONS
LISTE DES ANNEXES,

F | Ê Plan de Gestion Paao 4
HTFIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ie

Garanties d'Approvisionnement 32/04, 33/04 et 42/04

SICOBOIS RDC
Juin 2011
SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe

BAQ Blocs d'Aménagement Quinquennaux

CLG Comité Local de Gestion

DIAF Direction Inventaire et Aménagement Forestier

DME Diamètre Minimum d'Exploitabilité

EFIR Exploitation Forestière à Impact Réduit

FRM FORET RESSOURCES MANAGEMENT

GA Garantie d'Approvisionnement

GPS Global Positioning System (Système de positionnement par satellite)

MECNT Ministère de l'Environnement, Conservation de la Nature et Tourisme

nt Société Industrielle Congolaise de Bois

PA Plan d'Aménagement

PAC Possibilité Annuel de Coupe

PG Plan de Gestion

SSA Superficie Sous Aménagement

æ. È Plan de Gestion Pege.5

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

INTRODUCTION

Ce premier Plan de Gestion des Garanties d'Approvisionnement (GA) 32/04, 33/04 et 42/04, formant
la Superficie Sous Aménagement (SSA) SICOBOIS, a été rédigé dans le cadre du Projet
d'Aménagement des concessions forestières de SICOBOIS, conformément à l'Arrêté
n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des contrats de concession
d'exploitation des produits forestiers et des Cahiers des Charges y afférent.

Ce Plan de Gestion couvre la période allant de 2011 à 2014.

Ce document a pour vocation d'être à la fois un outil de terrain au service des responsables de
l'exploitation forestière sur les 4 premières AAC et un outil de suivi pour le MENCT.

Ce document a été élaboré conformément à :

*__ L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de Cahier des Charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

* Le Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, car il n'existe pas
encore de Guide ayant trait au canevas d'autorisation d'exploitation forestière anticipée et au
Cahier des Charges Provisoires.

Les recommandations du Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal
ont été adaptées du fait que le Plan d'Aménagement de cette Garantie d'Approvisionnement est en
cours d'élaboration.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) FER 6

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

1 CONTEXTE

1.1 CONVERSION DES TITRES FORESTIERS EN CONCESSIONS

Les titres forestiers portent actuellement la référence du texte d'attribution de la GA, soit par exemple
032/CAB/MIN/ECN-EF/04 du 25 juin 2004 abrégé en 32/04. Une nouvelle dénomination administrative
verra le jour au moment de la signature du contrat de concession.

Dans la suite de ce document, les titres seront dénommés selon cette abréviation, soit GA 32/04 dans
l'exemple mentionné ci-dessus.

1.2 MODIFICATIONS DES LIMITES DES TITRES FORESTIERS SUITE A LA
CREATION DE FORETS COMMUNAUTAIRES

Le Projet FORCOM, financé par le Gouvernement Belge et exécuté par la FAO, vise à accompagner
la RDC dans le développement du concept de foresterie communautaire et la mise en place de
concessions de forêts de communautés locales et/ou peuples autochtones. Un des résultats de ce
projet a été l'identification de forêts pilotes de communautés locales, etleur délimitation en
concertation avec les communautés locales concernées. Les forêts des communautés
locales proposées et délimitées sur ce site pilote se superposent avec les titres forestiers attribués à
SICOBOIS, sur une superficie de 20 992 ha.

SICOBOIS a décidé de s'associer à cette initiative et de remettre à la disposition de l'état
congolais les superficies concernées se superposant avec ses titres forestiers, afin d'appuyer
l'initiative du MECNT dans son programme national de foresterie communautaire (sous-programme du
PNEFEB) en faveur d'une gestion forestière durable par ces communautés locales . La carte 1 montre
la localisation des superficies concernées.

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 7
SICOBOIS Localisation des forêts communautaires

République démocratique du congo FORET
Le RESSOURCES
—-= MANAGEMENT

CZ Forêts communautaires

Nouvelles limites

Route principale

Route d'exploitation actuelle

Route administrative

FRM, Juin 2011

5 ,\10 15km
Nr

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

1.3 CONSTITUTION D'UNE SUPERFICIE SOUS AMENAGEMENT (SSA)

L'Arrêté Ministériel 036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006, article 5 donne la possibilité
d'aménager, de gérer et d'exploiter conjointement plusieurs concessions.

« Le Plan d'Aménagement est élaboré suivant les guides opérationnels dont le modèle est prévu par
l'article 2 du présent arrêté. Il porte sur une superficie sous aménagement correspondant soit à une
seule concession forestière soit à plusieurs concessions, lorsque celles-ci sont contiguës et relèvent
d'un même concessionnaire. »

Les trois titres forestiers attribués à SICOBOIS sont contigus et répondent donc aux conditionnalités
fixées par le MECNT pour autoriser une gestion conjointe. SICOBOIS souhaite élaborer un Plan de
Gestion unique pour les trois titres en y associant une Clause Sociale par titre. Cette Superficie Sous
Aménagement (SSA) prendra le nom de SSA SICOBOIS, dénomination utilisée dans la suite de ce
document.

La préparation d'un Plan d'Aménagement portant sur plusieurs concessions implique que la rotation
d'aménagement et la planification des récoltes seront organisées sur l'ensemble de cette superficie et
non sur chaque concession, et que les concessions ne seront pas toutes ouvertes simultanément à
l'exploitation. Ainsi, les Blocs d'Aménagement Quinquennal et les Assiettes Annuelles de Coupe
pourront être localisés sur une ou deux concessions seulement.

Il est logique d'appliquer cette disposition dès le Plan de Gestion, document de planification préalable
au Plan d'Aménagement, indiquant notamment les quatre premières Assiettes Annuelles de Coupe
(Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, annexe 1, article 10).

Les dispositions de l'article 14 de Arrêté ministériel n°028/CAB/MIN/ECNT/15/JEB/08 du 7 août 2008,
annexe 1, « Pendant la période précédant l'approbation du Plan d'Aménagement, le concessionnaire
exploite une seule assiette annuelle de coupe qui ne saurait être supérieure à 1/25°"° de la superficie
totale concédée. » s'appliqueront donc à l'échelle d'une Superficie Sous Aménagement. Ainsi, chaque
AAC couvrira une superficie proche du 1/25°"° de la superficie totale concédée de la SSA, et pourra
être localisée sur une ou deux concessions.

D'un point de vue économique, cette solution de gestion conjointe de plusieurs concessions s'impose
pour SICOBOIS pour permettre de mettre en œuvre un chantier de dimension suffisante.
L'aménagement séparé des différentes concessions impliquerait l'ouverture d'un chantier sur
chacune, chantier de dimension insuffisante pour atteindre le seuil de rentabilité d'une unité de
production forestière. D'autre part, l'ouverture à l'exploitation de la GA 33/04 nécessite des
investissements, notamment pour la réhabilitation de la route d'accès et la création d'une base-vie, et
de ce fait elle n'est pas faisable à court terme.

(F,4 ë Plan de Gestion P 9
FÉPTIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) age
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

D'un point de vue environnemental, cette solution est favorable aux populations de grands
mammifères dans la mesure où elle permet de concentrer les sites d'intervention.

D'un point de vue social, une Clause Sociale sera négociée pour chaque titre forestier. Une avance

sera versée sur le Fonds de Développement alimenté par la production future de la GA 033/04, qui ne
sera pas exploitée au cours des 4 années de mise en œuvre du Plan de Gestion.

Concessions déclarées convertibles

Cahiers des charges provisoires par concession Plan de gestion de la SSA
Maximum
&ans Clauserelatives aux infrastructures
Contrat de concession forestière
Sans Cahiers des charges définitifs
Béhs Cahiersdes charges définitifs Pandamehseement
actualisés
Sans Cahiers des charges définitifs

actualisés

Figure 1 : Calendrier d'élaboration des différents documents relatifs aux titres forestiers

1.4PRESENTATION DE SOCIETE SICOBOIS

La société SIZABOIS (renommée ensuite SICOBOIS) a été créée le 3 octobre 1989. Les premiers
partenaires, se partageant les parts sociales, étaient MM. MORADO et AMARAL. Suite aux prises de
participation successives des 3 partenaires actuelles, les parts sociales de SICOBOIS sont désormais

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 10

E

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

partagées entre MM. Alain et Georges SOMJA et M. VERVIER, M. Alain SOMJA assurant la gérance
de l'entreprise.

La société a commencé ses activités dans le Bas Congo, avant d'acquérir des concessions sur les
Territoires de Bumba, Lisala et Businga dans la Province de l'Equateur. Suite à des abandons de
titres forestiers et à des ré-aménagements des superficies concédées à la société, celle-ci se trouve
désormais attributaire de 3 titres forestiers sur le Territoire de Lisala dans la Province de l'Equateur.

SICOBOIS a dû stopper ses activités durant le conflit qui a secoué la RDC, entre aout 1998 et la fin
de l'année 2004,

SICOBOIS dispose d'un terrain à Kinshasa sur lequel était prévue l'implantation d'une unité
industrielle. Suite à des conflits en matière foncière, le développement industriel planifié n'a pu être
exécuté. Afin de valoriser les grumes extraites de ses titres forestiers, SICOBOIS a implanté deux
scies mobiles sur son site de production de Lisala, et a établi un partenariat avec la scierie industrielle
BTNC installée à Kinshasa.

Les sciages sont essentiellement commercialisés localement sur Kinshasa, les principaux pays
d'exportation des grumes sont la Belgique, le Portugal, la France, la Chine et l'Inde.

Tableau 1 : Garanties d'Approvisionnement attribuées à SICOBOIS

Concessions Province N° Garantie d'approvisionnement Se A
GA 32/04 Equateur 032/CAB/MIN/ECN-EF/04 109 320 ha
GA 33/04 Equateur 033/CAB/MIN/ECN-EF/04 158 130 ha
GA 42/04 Equateur 042/CAB/MIN/ECN-EF/04 127 300 ha

1.5LOCALISATION DES TITRES FORESTIERS

Les trois concessions sont limitrophes, et sont situées au Nord de la République Démocratique du
Congo au Nord du Fleuve Congo près de Lisala. Elles s'inscrivent entre :
Pour la Garantie d'Approvisionnement 32/04 :
+ AlOuest La rivière Langa-Langa, partie comprise entre sa source et la rivière non
identifiée qui prend sa source près du village Botonge, ensuite rejoindre par
une ligne droite la source de Langa-Langa avec le 3°" embranchement de la

rivière.
° Au Nord La rivière Motima, partie comprise entre sa source et la rivière Lepa.
+  AlEst À partir de la source de la rivière Motima, rejoindre par une ligne droite la

source de la rivière Ndjambo et descendre cette dernière jusqu'au croisement
de la route d'intérêt général reliant les centres de Lisala et Bumba près du

! Selon les conventions portant octroi des Garanties d'Approvisionnement en matière ligneuse

æ ë Plan de Gestion Te
ÉTFIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) "

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011
village Lobi.
+ Au Sud La route d'intérêt général reliant les centres de Lisala et Bumba, partie

comprise entre les villages Lobi et Liwei, ensuite prendre la route d'intérêt local
menant au village Bokweli jusqu'à la rivière Nialu et remonter celle-ci jusqu'à la
source. Prendre alors une ligne droite de 1 192 m orientée à l'azimut 163,2°.
Puis un nouveau segment de 6 068m orienté à 260.1 ® pour remonter vers la
source de la rivière non identifiée par un segment orienté à 37.6° sur 3 274 m.

Pour la Garantie d'Approvisionnement 33/04 :

+ Al'Ouest
° Au Nord
+  AlEst

+ Au Sud

La rivière Eboma, rejoindre par une ligne droite la source de la rivière Eboma à
la route menant vers le village Bokweli. Ensuite suivre cette route jusqu'à la
rivière non identifiée qui passe au village Mongili-Nzinga, de ce point
descendre cette rivière jusqu'au confluent avec l'embranchement qui prend sa
source près du village Kumbele, et remonter cet embranchement jusqu'à
source ; rejoindre par une ligne droite, la source de l'embranchement précité et
la source de la rivière Lisonga et descendre cette dernière jusqu'à la rivière
Mimbo que l'on descendra jusqu'à la rivière Motima.

La rivière Dua, partie comprise entre les rivières Eboma et Moniele

La route reliant les centres de Lisala et Businga, partie comprise entre la rivière
Motima et l'embranchement de la rivière Moniele passant à plus de 4 km des
villages Botulu et Diobo, ensuite descendre cet embranchement et la rivière
Moniele jusqu'à la rivière Dua.

La rivière Motima, partie comprise entre la rivière Mimbo et la route reliant les
centres de Businga et Lisala en passant par les villages Gumba, Diobo,
Libombo et Bandaka.

Pour la Garantie d'Approvisionnement 42/04 :

*  AlOuest
+ Au Nord
°  AlEst

+ Au Sud

De la localité Bonguma sur la route d'intérêt local Ndekepate-Mondingili, suivre
cette route jusqu'à son croisement avec la rivière Ngwakade ; de ce point,
suivre cette rivière jusqu'à son embouchure dans la rivière Motima.

Par la rivière Motima, la partie comprise entre les rivières Ngwakade et Lepo ;
Par la rivière Lepo, de son croisement avec la rivière Motima jusqu'à sa source.
Suivre depuis la source de la Motima un segment orienté à 217.6° sur 3 274 m,
puis le segment orienté à 260.2° sur 12 253 m. Enfin, suivre le segment orienté
à 176.4° sur 8 238 m jusqu'à sa rencontre avec la route d'intérêt général Lisala-
Mondingili. Remonter vers le Nord Est en suivant cette route.

Ce massif forestier s'étend entre les latitudes 2°10' et 3°10’ Nord et les longitudes 21°00' et 21°50' Est

(Carte 2).

Sur le plan administratif, cette Garantie d'Approvisionnement est située dans :

+ Province:
+ District:
+ Territoire :

Equateur
Mongala
Lisala

CI

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 12
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

e Secteur: Mongala-Motima et Ngombe-Doko

Ces trois titres forestiers ont été attribués à SICOBOIS en 2004, suite à une demande de
réaménagement, introduite par la SICOBOIS, de ses Garanties d'Approvisionnement, initialement
attribuées dans les années 1990 à la société SIZABOIS reprise par SICOBOIS. Les trois titres
forestiers ont déclarées convertibles en 2009, selon les textes officiels donnés dans le Tableau 2.

Tableau 2 : Références officielles pour les textes des Garanties d'Approvisionnement et des
notifications de convertibilité

Garantie, Convention Notification Superficie de la GA
32/04 | n°032/CA8/MIN/ECN-EF/04 DU 25 juin 2004 | n°180/CAB/MIN/ECN-T/15/)E8/2009 109 320 ha
33/04 | n°033/CAB/MIN/ECN-EF/04 DU 25 juin 2004 | n°181/CAB/MIN/ECN-T/15/JE8/2009 158 130 ha
42/04 [n° 042/CAB/MIN/ECN-EF/04 DU 10 sept. 2004| n°177/CAB/MIN/ECN-T/15/JE8/2009 127 300 ha

Ces arrêtés sont donnés en Annexe 1 et Annexe 2.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 13

République Démocratique du Congo

Localisation des trois concessions SICOBOIS
(32/04, 33/04 et 42/04)

SICOBOIS

HT i É

#
D :

Equateur

Makatizà
7 he o
Hdriohuc
Yabiqe
Bllentäle

Mbanttaike

nantes

Carte non projetée - ellipsoïde WGS1984
Fond de carte : images satellitales Landsat, bandes 4, 5 et 7.

Limites de concessions d'après les textes de GA.

Limite concessions

Chef lieu de territoire

FRM, juin 2011

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

1.6 CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

Les GA se situent au Nord du Fleuve Congo. Cela correspond à une zone parmi les plus humides de
la région.

La station météorologique de Lisala indique une pluviométrie annuelle moyenne de 1617 mm/an,
avec une période sèche assez marquée entre décembre et février (inférieur à 6Omm/an).

250 —

|
150 —
100

50

|
He es . : ES ; a

Jan Fév Mar Avr Mai Juin Jul Aout Sep Oct Nov Dec

Figure 2 : Pluviométrie moyenne de la station météorologique de Lisala entre 1934 et 1975

Les Garanties sont séparées par la rivière Motima. Cette rivière est bordée d'une zone marécageuse
assez importante. C'est la GA 33/04 qui est la plus parcourue par des rivières. Ces éléments devront
être pris en compte lors de la rédaction du Plan d'Aménagement

1.7 CONTEXTE SOCIO-ECONOMIQUE ET CONTRIBUTION DE SICOBOIS AU
DEVELOPPEMENT LOCAL

11 groupements ont leur territoire forestier coutumier se superposant avec le territoire des GA :

032/04 033/04 | 042/04
Bobala Boso-Manzi Bangombo
Bokula Gumba-Ebongo |Bongonza
Mondunga Mozomboli Ndeke
Ngonzi Popolo
| Eu £ Plan de Gestion Page 15

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SiCOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 koë
Juin 2011

Figure 3 : Organisation administrative du territoire couvert Par le territoire forestier la SSA
SICOBOIS

La carte en Annexe 3 est la carte administrative du Territoire de Lisala et de ces groupements
Superposée aux limites de la SSA SICOBOIS.

L'étude socio-économique réalisée pour l'élaboration du Plan d'Aménagement permettra de :

*__ établir un recensement complet de la population vivant dans la concession où en bordure ;

*_ étudier les interactions entre cette population et [a forêt afin de prévenir un éventuel impact négatif
de l'exploitation sur les ressources valorisées par la population, et de proposer des mesures de
gestion durable des ressources forestières valorisées localement H

* évaluer les besoins des populations en matière d'infrastructures et de services publics, en
préparation de la négociation régulière d'accords concernant la Clause Sociale du Cahier des
Charges des concessions ;

“connaître leurs pratiques culturales (nombre d'hectares défrichés annuellement par foyer, quantité
el type de bois récolté par foyer...)

On peut de façon générale préciser que cette population souffrait d'un fort enclavement avant
l'implantation de la société SICOBOIS, avec une dégradation des services publics (écoles délabrées,
dispensaires non approvisionnés, routes non entretenues et non carrossables),

F + k Plan de Gestion

M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 16

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Depuis son installation, SICOBOIS a amélioré fortement les conditions de vie de la population, à
travers les contributions suivantes :
“réouverture de 27 km de route, construction de ponts (4) ;

“construction de 9 écoles primaires de 3 classes minimum et 3 écoles secondaires ;
* construction de 7 centres de santé ;
+ création d'emploi : plus de 87% des employés du chantier sont originaires de la région ;

+ fourniture de produits alimentaires (sel), de la friperie, des moyens de transport (motos, vélo,
gasoil) et du matériel de construction (bois, tôle, hache, presse brique).

L'état et la qualité des infrastructures construites par SICOBOIS sont bons. L'Etat missionne et paye
les enseignants et les infirmiers.

Dü fait de ses contributions au développement de la région, les populations locales ont une bonne
perception de la société SICOBOIS.

Photo 1 : Ecole primaire de Bopuo Photo 2 : Centre de santé de Mbangi

1.8BREF HISTORIQUE DES ACTIVITES FORESTIERES PASSEES SUR LA SSA

1.8.1 Exploitation de la SSA SICOBOIS

Les sociétés GUMS et CFE ont exploité la partie Sud de la GA 42/04, sur environ 10 000 ha
respectivement entre 1975 et 1983 et en 1995. L'exploitation de la CFE n'est pas localisable sur une
carte et ne concerne qu'une très faible surface.

La société AGRIBO avait des droits d'exploitations agricoles dans la zone Sud-ouest de la GA 32/04,
Même si aucune archive officielle mentionnant une exploitation n'a été retrouvée, l'analyse des
images satellitales permet de mettre en évidence des pistes forestières à l'intérieur de la GA 32/04.

Les premières exploitations de SIZABOIS et les exploitations des autres concessionnaires ont été de
type extensif, et n'ont pas réduit significativement le potentiel productif.

là # L Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 17
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 Rpé
Juin 2011

La société SICOBOIS à repris l'activité d'exploitation en 2004, après la guerre qui a touché la RDC.
L'exploitation à ce moment est devenue plus organisée et intensive.

La Carte 3 représente les zones exploitées. Les zones pour les sociétés GUMS, AGRIBO et
SICOBOIS avant 2005 sont délimitées de façon indicative.

+
| | È Plan de Gestion P. 18
TT couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) age
1 ' 1 | =
Tu gt o Nos 5

HLOZ ump ‘4 \/ |
|
pp)

1

77 7

Z

CL
7
NN

ù

N

:
4

K
NN

NS
NN

I

C
Sell] seuuerouy k.
(senemeunuos syeuoy yenes) seu sejjeanonN —. 5007 Seude SIOBOOIS WW |
sAenSuIupE enou SOOZ IBAE SIOECOIS |
eeuuopuege Lopeyojdxe,p a1no4 SNA
ajenpe uoreoidxe p synoy O8IHOV
ajediouud aynoy Jueylojdxe uepoury
ae + ab ae er — a
ann æ (000 00€ :L) suoneyiojdxe seuusioue sep sue) SIO4O91IS
104 FT RUES ap nee een

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 ue
Juin 2011

Le Tableau 3 présente les statistiques de production par essences depuis 2005 sur la Garantie
d'Approvisionnement.

Tableau 3 : Détail de la production sur la SSA SICOBOIS (volume en m° net grume par essence
de 2005 à 2010)

Eniandrophraoma
éylindreum

Entandrophragms utile

Khaya anthothecs

Entandrophragma
angolense

flics excelss

Entandrophragra
candoliei

Gosswelléradendron
baisaïifers

Eovos inchylioïdes

Gueres ape

Plerécspus soyani

Staudtia
Kamerunensie

Cxystigma oxÿphyilum cl

42 26 à

À la lecture de ces statistiques dé productions, il apparaît que la production s'établit, en période
d'activité « normale », à environ 1 700 m° mensuels.

La production est dominée par le Sapelli, le Sipo, l'Iroko et le Tola, qui représentent plus de 66% des
volumes prélevés, suivis par l'Afromosia, l'Acajou et le Bossé Clair.

L'évacuation des bois se fait en grumier dans un premier temps jusqu'au port de Lisala, puis sur le
fleuve Congo jusqu'à Kinshasa. Là, les plus belles grumes sont préparées pour l'export depuis
Matadi. Les autres grumes sont envoyées à la scierie (du partenaire BTNC).

| F î Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 20
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 Roc
Juin 2011

1.8.2 Transformation des grumes issues de la SSA

Les grumes issues de la SSA SICOBOIS constituent une partie de l'approvisionnement de l'unité de
transformation implantée à BTNC à Kingabwa, société dont SICOBOIS est partenaire.

Le site de transformation implanté à BTNC comprend un parc à grumes, une unité de transformation,
un atelier d'affütage, un atelier mécanique, un petit atelier de menuiserie et des bureaux
administratifs.

Le parc à grume permet de stocker 2 000 m° de grumes, ce qui correspond à la consommation
mensuelle, L'approvisionnement est assuré en partie seulement par les grumes produites par
SICOBOIS, BTNC complète son approvisionnement auprès d'autres fournisseurs locaux,

La principale contrainte est l'espace de stockage, car l'unité est implantée sur une parcelle
entièrement close sur laquelle aucune possibilité d'extension n'est possible

Egalement, des problèmes de récupération des eaux de pluies font que le parc à grumes peut être
inondé. Pour cela, la société s'est chargée de creuser des égouts ainsi qu'un bassin de stockage des
eaux de pluies pour assainir le site

L'unité de transformation fonctionne 20 heures/jaur en 2 équipes. La consommation journalière est de
100 m° de grumes. L'unité est composée de deux lignes de sciages dédiées par destination :

+ Une ligne pour le sciage à destination des marchés locaux :
* Une ligne pour le sciage à destination de l'export.

La ligne de sciage pour le marché local est équipée avec :
“Une scie de tête DANCKAERT (valant de diamètre 140 em) :
+ Deux déligneuses multilame PINHERO :

+ Une dosseuse ;

* Une ébouteuse.

Un projet d'extension est en cours (travaux commencés), qui vise à installer une deuxième ligne de
sciage à destination des marchés locaux, pour doubler la production. Les matériels ont été achetés
d'occasion et sont actuellement stockés sur le site.

Ce projet d'extension empiète sur le parc à grumes, et Va donc diminuer la capacité de stockage, mais
la deuxième ligne devant permettre de doubler la production, le besoin de stockage devrait être
également divisé. La capacité de stockage est un élément limitant pour la capacité de production.

La ligne de sciage paur les marchés d'exportation est équipée avec :
“Une scie de tête (Volant de diamètre 140 cm) :

* Une déligneuse :

* Une ébouteuse.

de | F Plan de Gestion
LE oi IR : bas Page 21
TETIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Des systèmes d'aspiration sont installés sur les deux lignes de sciages.

La plupart des sciages produits par l'unité de transformation est à destination du marché local, Les
principaux produits d'export sont des carrelets de Wenge.

L'unité de transformation comprend un atelier d'affûtage ainsi qu'un atelier mécanique, qui permet à
BTNC d'être autonome sur bons nombres de postes, y compris la fabrication de pièces mécaniques.
Le petit atelier de menuiserie permet à des menuisiers locaux d'y réaliser quelques meubles, avec des
outils manuels pour la plupart.

Egalement, une partie des grumes est sciée sur le chantier de Lisala (Société SICOBOIS) grâce à une
scie Lucas Mill et autre scie mobile. Celle-ci transforme des essences peu demandées à l'export et
très présentes sur la concession (Kosipo, Padouk). La transformation de 150 m° grume par mois est
ün maximum, l'approvisionnement est composé à 91% de Kosipo et 6% de Niové.

Cette scie Lucas Mill permet de fournir des planches et des charpentes pour les besoins locaux,
notamment pour la construction d'infrastructures sociales dans les villages (cf. 1.6).

Photo 3 : Scierie de Lisala et produits transformés

Sur l'année 2010, sur environ 21 000 m° de grumes produites par SICOBOIS :
“2075 m° (10%) ont été sciés sur le site de Lisala :
“2 520 m° (12%) ont été sciés par le partenaire BTNC :

Grâce aux débouchés locaux sur les deux sites, les rendements obtenus sont très bons, de plus de
50% sur Kinshasa et de plus de 60% sur Lisala.

F Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 22
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

2 PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA
SICOBOIS

2.1 L’ELABORATION DU PLAN D'AMENAGEMENT DU TITRE FORESTIER

Les Arrêtés Ministériels n°180, 181 et 177/CAB/MIN/ENC-T/15/JEB/2009 ont déclaré convertibles les
GA 32/04, 33/04 et 42/04. La société SICOBOIS peut donc désormais initier le projet d'aménagement
de sa concession et disposera pour ce faire d'un délai de 4 ans à compter de la signature du contrat
de concession.

Pour initier cette activité nouvelle de gestion forestière, SICOBOIS a signé en mars 2011 un contrat
d'appui technique avec le bureau d'étude FORET RESSOURCES MANAGEMENT (FRM), leader
dans ce domaine en Afrique Centrale, en vue de l'élaboration du Plan de Gestion

Les méthodes de travail employées par la Cellule Aménagement SICOBOIS seront décrites dans :
* le Protocole d'inventaire d'Aménagement ;
* le Protocole des Etudes Socio-économiques:

Ces deux documents serant déposés auprès du Ministère de l'Environnement, Conservation de la
Nature et Tourisme pour validation au cours de l'année 2012.

Les méthodologies de travail répondront aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

“au modèle de rapport d'inventaire d'aménagement ;

“aux normes d'inventaire d'aménagement forestier ;

* aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement :

* aux normes de stratification forestière ;

* à l'attestation de conformité du plan de sondage :

* au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;

“aux listes des essences forestières de la République Démocratique du Congo :

“au canevas et gliide de réalisation des études socio-économiques.

Les différentes étapes à conduire pour la mise sous gestion durable de ces trois GA sous forme d'une
SSA sont les suivantes :

* Dépôt auprès du MECNT des protocoles d'inventaire et d'études socio-économiques, courant
2012;

“Dépôt auprès du MECNT du présent Plan de Gestion, incluant la pré-stratification, second
semestre 2011 ;

“Dépôt du plan de sondage de l'inventaire d'aménagement, auprès du MECNT, courant 2012 ;
* Réalisation des diagnostics socio-économiques sur la zone d'emprise de la SSA, 2012-2013;
* Réalisation de l'inventaire d'aménagement forestier, 2012-2013 ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 28

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

“  Réalisalion de travaux cartographiques à travers la constitution d'une base de données
cartographiques sous SIG, la planification des travaux de terrain, la stratification de l'occupation
du sol.….., entre 2011 et 2013;

“ Dépôt des rapports techniques auprès du MECNT (rapports d'inventaire d'aménagement et
d'étude socio-économique), 2014 ;

* Dépôt du Plan d'Aménagement auprès du MECNT, deuxième semestre 2014, en vue d'une
entrée en vigueur (pour la partie concernant la planification d'exploitation) au début 2015 :

“Mise en œuvre du Plan d'Aménagement dès l'adoption de celui-ci : préparation et mise en œuvre
des documents de gestion (plans de gestion et Plans Annuels d'Opération), signature et mise en
œuvre des accards constituant la Clause Sociale du Cahier des Charges.

2.2 VERS LA CERTIFICATION DE LEGALITE ET DE GESTION DURABLE DES
ACTIVITES DE SICOBOIS

La société SICOBOIS à vendu du bois à INTERHOLCO dans les années 2000, Cette société
appartient au Groupe DANZER et a obtenu un certificat d'Origine Légale du Bois en 2007 (selon le
standard TLTV) et FSC pour sa Chaîne de Traçabilité en 2010, En tant que fournisseur de bois, la
société SICOBOIS a été incluse et certifiée pour la Chaîne de Traçabilité.

La SICOBOIS ne cherche pas à obtenir un certificat de gestion forestière à moyen terme, car elle
préfère se consacrer à la mise sous aménagement de ces trois GA.

Toutefois, un programme de mise en œuvre de techniques d'Exploitation Forestière à Impact Réduit
sera initié.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Pañé 24

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC

3.1 PROGRAMMATION DE L'EXPLOITATION FORESTIERE SUR LES 4
PREMIERES AAC

3.1.1 Modalités de gestion des titres forestiers attribués à SICOBOIS

La SSA SICOBOIS, constituant une unité de gestion forestière et correspondant à un chantier unique,
est composée de 3 titres forestiers, ceux-cl entreront en exploitation successivement et non
conjointement. Ainsi, le titre forestier 33/04 ne sera pas exploité en début de rotation, aucune
production ne sera dégagée sur ce litre forestier et le Fonds de Développement ne sera pas alimenté.

Les réalisations de la Clause Sociale du Cahier des Charges pour le titre 33/04 non parcouru en
exploitation durant les 4 années de mise en œuvre du Plan de Gestion seront financées par une
avance sur les ristournes à verser, ristourne évaluée sur la production future à réaliser sur 4 Assiettes
Annuelles de Coupe théoriques. Ces Assiettes Annuelles de Coupe théoriques sont dimensionnées
de manière à couvrir 4/25*"° de la superficie utile du titre 33/04,

Dans ces conditions, afin de satisfaire à l'obligation de signature d'un accord constituant la Clause
Sociale du Cahier des Charges sur chacune des concessions, les modalités pratiques proposées de
préparation et de financement des Clauses Sociales sont les suivantes, en conformité avec les
dispositions l'Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010 (cf. Fiqure 7, p.53) :

“Dès à présent, une évaluation des superficies à passer en coupe durant les 4 années de mise
en œuvre du Plan de Gestion sera faite. Seront mesurées les superficies réellement
exploitées sur les GA devant être parcourues en exploitation sur la période (cf. 3.1.2) ou, pour
la GA 33/04 les superficies théoriques correspondant à 4/25Ÿ"% de la superficie utile de la GA ;

* Sur la base de ces superficies, une évaluation de la production théorique et/ou réelle sera
faite, en s'appuyant sur des données disponibles de ressource forestière sur chaque GA ;

* Une évaluation du montant des ristournes alimentant le Fonds de Développement sera faite
sur la base des négociations conduites pour la signature de la Clause Sociale et des principes
édictés par l'Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010 et rappelés
ci-dessus et de la production ainsi évaluée ;

* _ Surles 2 GA exploitées au cours des 4 premières années, une Clause Sociale provisoire sera
négociée et signée avec les communautés locales concernées par le début de l'exploitation,
pour un montant correspondant à la ristourne totale évaluée sur la base des volumes de bois
prélevés sur la partie des 4 AAC réelles contenue dans la GA :

* Sur la GA 33/04 non exploitée en début de rotation (sur les 4 premières années), une Clause
Sociale provisoire sera négociée ei signée avec les communautés locales concernées par le
début théorique de l'exploitation, pour un montant correspondant à une avance perçue sur la
ristourne totale évaluée sur la base des volumes de bois prélevé sur les 4 AAC théoriques ;

* Dès la première année de production, qui pourra ou non être la première année d'exécution
du contrat, le Fonds de Développement sera alimenté en fonction des productions réellement
réalisées, déduction faite d'un remboursement échelonné de l'avance réalisée initialement ;

* Les infrastructures sociales pourront chaque année être financées en fonction des montants
disponibles sur les Fonds de Développement.

Plan de Gestion

£ouvrant la période de préparation du Flan d'Aménagement (2011 - 2014) Paga 26

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Ainsi dans le cas de la SSA SICOBOIS, il existe deux cas :
* les concessions 32/04 et 42/04 :

Elles seront parcourues par l'exploitation lors de la mise en œuvre ce Plan de Gestion sur une surface
plus grande que les 4/25° de la surface utile de chaque concession (cf. Tableau 15), L'accord pour les
Clauses Sociales se basera donc sur le volume réellement exploité sut ces AAC,

+ la concession 33/04 :

Elle ne sera pas parcourue par l'exploitation durant la mise en œuvre ce Plan de Gestion. L'accord
pour les Clauses Sociales se basera donc sur une surface théorique des AAC de cette concession.

Les modalités détaillées de signature et de financement de accords constituant les Clauses Sociales
dans le cas particulier de la GA 33/04 non concernée par l'exploitation durant la mise en œuvre du
Plan de gestion, sont expliquées en 5.2.

Ainsi, la disposition prévue ici concernant la Clause Sociale du Cahier des Charges permeltra de
répondre aux attentes sociales sur chaque concession

Cette solution est en adéquation avec le cadre légal et réglementaire prévu :

*_ Signature d'un Cahier des Charges et de sa Clause Sociale pour chaque titre forestier, qu'il soit
exploité ou non exploité :

*_ Préfinancement initial correspondant à une avance sur le montant à Verser sur les volumes
produits sur 4 Assiettes Annuelles de Coupe ;

*_ Abondement du Fonds par le concessionnaire en fonction de la production réalisée chaque année
sur chaque titre forestier,

3.1.2 Dimensionnement des 4 premières AAC

Ce Plan de Gestion a été préparé pour 4 AAC comme prévu par les dispositions réglementaires et il
couvre la période allant de 2011 à 2014. L'entrée en vigueur du Plan d'Aménagement est prévue pour
début 2015 (cf. 2.1), il définira notamment les Blocs d'Aménagement Quinquennaux (BAQ) en tenant
compte des superficies exploitées d'ici là et de l'analyse des études techniques réalisées.

Dès l'approbation du Plan d'Aménagement, le premier Plan de Gestion Quinquennal sera produit et
rendra caduque le présent Plan de Gestion. Le premier BAQ est prévu pour couvrir la période 2016 —
2020 et || sera alors associé à la signature d'une Clause Sociale couvrant cette même période de
5ans.

Dans la mesure du possible et en fonction des résultats des différentes études, le premier BAQ
intégrera la ou les AAC non exploitées de ce Plan de Gestion,

En tout état de cause, la société SICOBOIS s'engage à honorer les engagements pris dans le Cahier
des Charges Provisoires

Plan de Gestion

P
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Er 28

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

31.21 Surface utile retenue

Dans l'attente de l'approbation du Plan d'Aménagement fixant la surface utile de la concession (série
de production ligneuse), la surface utile retenue pour le découpage des 4 premières AAC résulte de la
pré-stratification établie en 2011 par FRM et SICOBOIS. Le rapport de pré-stratification est joint en
Annexe 4 de ce Plan de Gestion, on y trouve la carte de pré-stratification qui se rattache au

Tableau 5.

La surface utile retenue est de 247 360 hectares.

Tableau 4 : Résultat de la pré-stratification sur les 3 GA attribuées à SICOBOIS

32/04 [___ sym 42/04
Surtace Surface Surface
Types d'oceupation di sol (ha) % du total ta) % du total (ha) % du total
Superficie totale 100 809 166 453 110 108
Forêt utile (85timation brute
provisoire) 85 235 55% 99 687 39% 92 438 92%
dont Forêt de lerrs ferme 35 636 35% 57 163 57% 40 239 40%
Forét dense à
prédominance de Limball 19 599 19% 42 524 42% 52 199 52%
Zone non-utile 45 574 45% 66 766 66% 17 670 18%
Fort marécagéuse 6611 1% 18 544 18% 9 994 10%
Plantation 528 1% 1052 1% 0 0%
Zones anthropisées 38 434 38% 47 170 47% 7 676 8%

Tableau 5 : Résultat de la pré-stratification de la SSA SICOBOIS

Si
Types d'occupation du sol vd % du total

Superficie totale 377 370

Forêt utile (estimation brute
provisoire) 247 360 66%

dent Forêt de terre ferme 133 038 35%
Forét dense à
prédommance de Limbali 114 322 30%
Zone non-utilé 130 010 34%
Forët marécageuse 35 149 9%
Plantation 1 580 0%
Zones anthropisées 95 280 25%

F Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014 72927

M
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3.1.2.2 Superficie des 4 premières AAC

Conformément à l'Arrêté ministériel_n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d'autorisation d'exploitation forestière anticipée et du Cahier des
Charges Provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser 1/25“ de la
superficie totale de la forêt concédée, soit 9 894 ha de surface utile (247 360 ha divisé par 25)
maximale pour chaque AAC, et 39 578 ha pour l'ensemble des 4 AAC.

Le principe du découpage de ces AAC s'est basé sur les prescriptions du Guide Opérationnel

définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage

des AAC au sein des BAQ tels qu'ils seront définis dans le Plan d'Aménagement, Les principes de
découpage sont les suivants :

* le découpage s'est appuyé autant que possible sur des limites naturelles et les routes déjà
construites. Quand il était impossible de s'appuyer sur des limites naturelles, les limites sont des
lignes droites qui suivent les blocs d'inventaires déjà mis en place ;

* le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. En revanche la
superficie prise en compté pout le dimensionnement de l'AAC correspond à la superficie utile
inclus dans ce territoire ;

“un écart de 5% sur la superficie utile a été toléré entre la plus grande ét la plus petite des AAC.

Deux facteurs propres à la société ont aussi influencé le positionnement des 4 AAC :

“des accords aves les populations des groupements Ndeke et Popolo (GA 42/04) ont été signés en
2010 et sont toujours en cours de réalisation ;

* les forêts dans la GA 32/04 sont les plus menacées par les défrichements agricoles.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 28

SICOBOIS

République Démocratique du Congo

Surfaces réelles à exploiter entre 2011 et 2014 - SSA SICOBOIS

-.} FORET
à RESSOURCES
= MANAGEMENT

Assiette Annuelle de Coupe

DIN AAC 1-2011

AAC 2 -2012

EN AAC 3-2013
__ AAC4-2014

C1 Limite des GA de sicOBOIS
© Village relevé au GPS

Rivière

FRM. Juin 2011
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3.1.3 Justification et localisation des 4 AAC

313.1 Justification de l'implantation des 4 AAC

Comme expliqué en 3.1.1, seules 2 GA sur les 3 seront concernées par l'exploitation durant les 3

années de mise en œuvre du Plan de Gestion.

Les 4 premières AAC ont été implantées en deux blocs non conligus, situés chacun sur un titre

forestier différent :

* 1 bloc sur la GA 42/04 en cours d'exploitation;

* 1 bloc sur la GA 32/04 dans une zone fortement menacée par les défrichements agricoles,
l'implantation de SICOBOIS sera l'occasion de réfléchir à la planification de l'activité agricole
vivrière.

Ainsi :

* Une première AAC permettra de finir complètement le chantier sur le groupement Ndeke, avec un
complément dans le groupement de Popalo ;

“Deux AAC suivantes sont positionnés dans le groupement Mondunga, car ce sont les zones les
plus menacées par les défrichements agricoles ;

* Enfin une dernière AAC dans le groupement Popolo, pour limiter le nombre de groupement
concernées par les négociations des Clauses Sociales.

Ce Territoire est composé d'un grand nombre de Groupements. Mais le placement proposé permet de
limiter les négociations de nouvelles Clauses Sociales à un Groupement par concession : Popolo pour
la GA 42/04 et Mondunga pour la GA 32/04.

Sur la GA 42/04, la première AAC concernera le Groupement de Ndeke, avec lequel un accord a déjà
été signé pour les superficies concernées.

3.1.3.2 Implantation des 4 AAC
La Carte 3 permet de situer ces AAC sur la SSA,

Le Tableau 6 donne les superficies des AAC.

Plan de Gestion

' P:
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) eue 3

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Tableau 6 : Superficies des 4 Assiettes Annuelles de Coupe

AAC Superficie totale du | Superficie non Superficie productive (ha) Date théorique

territoire délimité (ha) | productive (ha) GA 3204 | CA 4204] Toute d'ouverture

L 9 938 678 9360 | 9360 01/01/2011

2 17 578 8 283 | 9294 9 294 01/01/2012

3 15 834 6 622 9212 3212 01/01/2013

4 9571 176 9 395 9 395 01/01/2014
Moyenne 13 230 3915 9253 | 9377 | 9815 |
Somme | 5292 15 660 18507 | 18754 | 37261 |

La superficie utile de l'ensemble des 4 AAC est de 37 261 ha, légèrement inférieure à 4/25° de la
surface utile de la SSA, soit 39 578 ha (cf. 3.1.2.2). Chacune des AAC couvre une superficie utile
inférieure à 1/25° de la superficie utile de la SSA (9 894 ha).

Conformément au Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, le
découpage en AAC doit être équi-surface avec une tolérance de 5 %. Le principe de calcul de cet
écart est repris ci-dessous :

Avec: Sg : superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Si on applique cette formule dans ls cas présent on obtient :

Foot = =
cart = 9212 x

On obtient un écart de 1,98%, ce qui est inférieur à la tolérance de 5%.
La Carte 5 localise des zones utiles et non utiles des 4 AAC ainsi que le réseau routier prévisionnel

pour l'évacuation des bois. Le Tableau 7 donne les coordonnées GPS des points remarquables
permettant de délimiter les 4 AAC sur les segments naturels de la limite.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Pegs 31

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Tableau 7 : Points remarquables permettant la délimitation des 4 AAC

Principaux] Principaux
Eau ongitude (X) Latitude (Y} Points Longitude (x) Latitude (Y)

21°37 0,394"E 2°24'18,843"N
21° 35 42,055"E 2°24'18,878"N
21° 35'41,804"E 2°21'26,372"N
21° 30 5,457"E 2°21 20,617" N
21° 39"16,834"E 2°22'55,518"N
21° 39'35,258"E 2°23'56,676" N
21°38'48,837"E 2° 240,168" N
21° 31 30,081"E 2°25'42,065"N
21° 21'11,140"E 2°23'14,144"N
21°21'34,173"E 2°25'24,420"N
21°15'47,367"E 2°25 24,494" N
21° 15" 47,342"E 2°2314,217"N
21°13'5,443"E€ 2°23'14,245"N
21°13'5,407"E 2°19'26,258"N

À 21°116,907"E | 216 43,419" N
21°13'5,383"E 2°16'43,A1"N
21°13'5,392"E 2°17 48,551"N
21° 18'29,173"E 2°17'48,496"N
21°21'11,074"E 2°18'53,591"N
21° 20'19,309"E 2° 21 36,449" N
21°15'47,330"E 2° 22° 5,078" N
21° 29'16,761"E 2°19'55,337"N
21° 29'16,776"E 2° 20'26,070"N
21° 29'21,909"E 2° 20' 28,986" N
21°31'6,881"E 2°24'2,512"N
21*31'24,349"E 2°25'24,121"N
21°33'49,218"E 2° 25'24,063"N
21° 33'48,631"E 2° 25'29,704"N
21° 349,189" E 2°26'6,367"N

ol

ol2zzfrixlel-|tlolnimlo

HE
E

F Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 32

République Démocratique du Congo 4 FORET
SICOBOIS Réseau routier à créer entre 2011 - 2014 pour la SSA SICOBOIS Re

À(

Assiette Annuelle de Coupe Route pri ncipale

AAC 1-2011 x

ii Réseau existant

AE AAC 2-2012 Roule administrative
Faq AAC 3 -2013 Route d'exploitation principale

| AAG4-2014 Réseau à créer

ZZZ7 dont surface non utile

@ Point de repère des AAC

os | Limite des GA de SICOBOIS

Route administrative à rénover

Route d'exploitation principale

Route d'exploitation secondaire

Rivière

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

31.33 Superficie des 4 premières AAC théoriques de la GA 33/04

Comme expliqué en 3.1.1, la GA 33/04 ne fera l'objet d'aucune exploitation durant la période de mise
en œuvre du Plan de Gestion, Pour autant, une Clause Sociale sera signée avec la communauté
locale de Ngonzi, dont le territoire coutumier couvre près de la moitié de la GA, les réalisations en
seront financées par une avance sur les ristournes à verser sur les volumes de bois prélevés sur 4
AAC théoriques.

La surface utile de la GA 33/04 étant évaluée à 99 687 ha selon le Tableau 4, la surface des 4 AAC
théoriques est de 15 950 ha (4/25 x 99 687).

3.1.4 Evaluation de la ressource exploitable

3.141 Sources d'informations

SICOBOIS s'est basé, pour évaluer le Volume mobilisable à l'hectare sur les GA 32/04 et 42/04, sur
les résultats des inventaires d'exploitation déjà effectués sur la zone des 4 AAC, soit 13 852 ha de
surface utile inventoriée.

Pour évaluer la production potentielle des 4 AAC théoriques sur la GA 33/04, SICOBOIS s'est basé
sur l'inventaire d'exploitation de 7 blocs dans la zone au Nord de la Motima, et sur un inventaire
statistique sur 336 ha. La Carte 6 représente les blocs déjà inventoriés en avril 2011, ainsi que
l'emplacement des layons de l'inventaire statistique réalisé dans le sud de la GA 33/04.

3.142 Les résultats d'inventaire

Les synthèses des résultats d'inventaire par Garantie d'Approvisionnement sont données dans le
Tableau 8, Les résultats détaillés sont donnés en Annexe 5.

Tableau 8 : Résultats des inventaires d'exploitation et statistiques pour la SSA SICOBOIS

F— F3 Volume
Essence {tiges > DME, m° inventorié/ha utile)
(Es 32/04 33/04 42/04
Surface utile inventoriée 8970 6847 4 882
Afromosia 0,351 0,606
Bossé 0,561 ) 0,204

L Doussie 0,024 ( 0

Iroko 0,588 0687 | 1033
Kosipo 1,183 0,292 0,951
Niove 0,595 0,004 | o,122
Padouk 0,207 0,004 0,157
Tail | tzai 0 0,408
anse "7 | sat 0853 3470

æ | Ë Plan de Gestion P 34
FÉT|M couvrant la période de préparation du Plan d'Aménagement (2011-2014) age
SICOBOIS Gâäfanties d'ApprovVisionnement 32/04, 33/04 et 42/04 Bbé

Juin 2011
ITrEÉE Volume
Essence {tiges > DME, m° in
32/04 33/04 42104
Acajou 0,006 0,060 0,013
| _ Dibetou 0219 û 0,120
Sapelli 1,384 0,513 1,883
| Sipo 0,445 0,346 1,174
Tiama 0,415 0,365 0,526
Tola 1,064 0,083 1,312
Tchitola 0,886 0,263 0,123
Total essences flottantes | 4,417 1,630 5,149
Total 9,668 2,483 8,627

Ces résultats d'inventaire nous permettent d'évaluer les volumes disponibles sur les À premières
Assiettes Annuelles de Coupe définies par le Plan de Gestion. Comme indiqué au 3.1.1, seules les
GA 32/04 et 42/04 sont concernées par l'exploitation durant ces 4 années.

Tableau 9 : Volume disponible sur les 4 Assiettes Annuelles de Coupe définies par le présent
Plan de Gestion (GA 32/04 et 42/04)

32/04

18506 ns

Essence

Afromasié
sorte
pousse
org
kesipe
Nigve
Padoue

Tail

Il s'agit là de volumes bruts inventoriés. L'analyse comparative des résultats d'inventaire d'exploitation

et des productions réalisés démontre que ces volumes sont supérieurs aux volumes réellement

valorisés (volumes nets), et ce pour plusieurs raisons :

* L'inventaire intègre les tiges de toutes qualités, et donc inclut des tiges qui ne seront pas
valorisables ensuite du fait de leur qualité insuffisante :

*_ L'inventaire intègre toutes les tiges de diamètre supérieur au DMU officiel. Or, pour des raisons de
marché, et dans l'attente de la fixation d'un Diamètre Minimum d'Exploitabilité sous Aménagement

|) : | Plan de Gestion
| T N couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 35
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

lors de l'élaboration du Plan d'Aménagement, SICOBOIS exploite la plupart des essences à un
diamètre supérieur à ce DMU officiel,

* Les conditions actuelles de marché ne permettent pas de commercialiser la totalité du potentiel
disponible sur la superficie des 4 Assiettes Annuelles de Coupe pour certaines essences, en cours
de promotion (Kosipo, Niové et Padouk).

* Enfin, pour certaines essences qui ont été inventoriées (Tali, Tchitola et Dibétou), les coûts de
revient ne permettent pas de rentabiliser la commercialisation. || a donc été décidé de ne pas
inclure ces essences actuellement dans les prévisions de récolte, la décision de les récolter pourra
être prise ultérieurement.

Ainsi, selon les essences, tenant compte des exploitations passées et des débouchés possibles sur
les marchés, ont été fixés pour chaque essence :

*_ Soit un coefficient de récolement, part du Volume disponible qui sera réellement valorisée :

“Soit un volume exploitable maximum plafonné.

Tableau 10 : Coefficients de récolement utilisés dans le cadre du Plan de Gestion 2011-2014 de
la SSA SICOBOIS ou volume exploitable maximum

PTE nn ral Coefficient de
(m°) récolement
Afromosia 75%
Iroka 50%
Bossé E 50%
____ Niove 200 6%
Es Kosipo 1500 14%
Padouk 300 15%
Tali 0%
Doussie 90%
Total essences non flottantes

Sapelli 50%
Spa 50%
ane 45%
Dibetou 0%
; Acajou 90%
_ Tola 25%
Tchitola 0%

Ces hypothèses correspondent aux possibilités actuelles de valorisation des bois issus de la SSA
SICOBOIS. Une amélioration des pratiques et l'ouverture de nouveaux débouchés sera recherchée
progressivement lors de la mise en œuvre du Plan de Gestion puis du Plan d'Aménagement.

Il a donc été établi un Volume estimé des récoltes par Garantie d'approvisionnement (cf. Tableau 11).

æ | Ë Plan de Gestion Ent
al M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 138
CAL 72

ejediouud eynoy

UONE10[dXS,p SJIEJUSAUIL,P UOÂET | mms

LLOZ US JIeJ Uoneyo|dxe,p eurequeau,p 90jg CZ

HLOZ Une ‘Wu

RAID VAN Dr LLOZ IUAB Us sesies1 uoneylojdxe,p je senbysnezs sesrejqueau] SIOgO9IS
SHDYNOSSEY œ

LANO4 [TT oBuos np enbgesoowep enbygndey
SICOBOIS Garanties d’Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3.1.4.3 Prévisions de récolte sur les 4 AAC

L'application des coefficients de récolement évalués aux résultats d'inventaire permet d'établir les
prévisions de récolte.

Tableau 11 : Production estimée sur les 4 AAC de la SSA SICOBOIS (m° net)

32/04 42/04 Ensemble

Superficie des AAC 18 506 2493 i 16 261 37 260
Groupement RE Mondounga Ndeke Popolo
Prévision
|) Se) fl ce D
récolte
Afromosia 10,7% 7 394 14% | 13393 12%
Bossé 5 192 11,4% 254 3% | 1655 3% 7101 7%
Doussie 401 0,9% 0 0% ( 0% 401 0%
lroko 5 445 11,9% 1 288 15% 8 400 15% | 15132 14%
Kosipo 3119 6,8% 338 4% Î 2 203 4% 5 659 5%
Niove 661 1,4% 18 0% 119 0% 798 1%
Padouk 576 1,3% 59 1% 382 1% 1016 1%
Tai | 0 0,0% 0 0% Il 0 0% 0 0%
Total essences

non flottantes | 20257 | 44% | 3090 |37% | 204153 | 37% | 43501 | 40%
Acajou 100 | 02% | 29 |0% | 18 | 0% | 318 | 0%
Dibetou 0 0,0% 0 0% 0 0% | o 0%
Sapell 12807 | 281% | 2347 |28% | 15306 | 28% | 30460 | 28%

Sipo 4116 | 90% | 1463 | 18%] 0542 | 18% | 15121 | 14%
Tiama 3454 | 7,6% | 500 | 7% | 3840 | 7% | 7803 | 7%
Tola 4920 | 10,8% | 818 |10%/| 5333 | 10% | 11071 | 10%
Tchitola 0 0,0% 0 0% 0 0% 0 0%
RÉ 25397 | 56% | 5247 |63% | 34219 | 63% | 64863 | 60%
Total 45 654 8 337 54 372 108 364

Production prévisionnelle moyenne ann
NE

27 091

La production maximale de la société SICOBOIS a été de 2 000 m° par mois en 2009 et dispose de la
capacité de produire les quelques 27 000 m° annuels évalués ici.

Les volumes annoncés ici ne sont donnés qu'à titre indicatif afin de planifier les opérations et d'asseoir
une estimation des montants disponibles pour le Fonds de Développement, en vue des négociations

avec les populations locales. Ils seront ajustés au fur et à mesure de la mise en œuvre du Plan de
Gestion.

Ces volumes ne sont qu'une prévision du volume qui sera réellement prélevé. En effet, tout en
respectant l'ensemble des dispositions réglementaires, notamment les limites de AAC et leur durée
d'ouverture, les DME et les règles EFIR, SICOBOIS peut augmenter où diminuer la production d'une

dal H Plan de Gestion

TPM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 38
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

essence, ou valoriser d'autres essences non listées précédemment. Ces choix se feront au fur et à

mesure des années, en fonction des demandes du marché.

3.1.4.4 Prévisions de récolte sur les 4 AAC théoriques de la GA 33/04

La GA 33/04 ne fera l'objet d'aucune exploitation durant les quatre années de mise en œuvre du Plan
d'Aménagement, mais 4 AAC théoriques y ont été définies afin de calculer le montant de l'avance sur
les ristournes à verser sur les volumes de bois prélevés sur 4 AAC théoriques, avance qui permettra

de financer la mise en œuvre d'une première Clause Sociale.

Ces prévisions de récolte se sont faites selon le même principe que celles faites sur les 4 AAC qui
passeront réellement en exploitation, sur la base des résultats d'inventaire d'exploitation donnés dans

le Tableau 8 et des coefficients de récolement donnés dans le Tableau 10.

Tableau 12 : Production estimée sur les 4 AAC théoriques de la GA 33/04 (m° net)

33/04
Superficie des AAC 15 950
Essence me || dsnstt || demon
Afromosia
Bossé 261 50%
Doussie 0 90%
Iroko 8571 50%
Kosipo 4 664 14%
Niove 58 6%
Padouk 58 15% 9 0%
Tali 0 0% 0 0%
Tr essenceeinon 13 612 5 093 32%
Acajou 964 90% 868 6%
Dibetou 0 0% 0 0%
Sapelli 8177 50% 4 088 26%
Sipo 5 521 50% 2761 18%
Tiama 5 815 45% 2617 17%
Tola 1 328 25% 332 2%
Tchitola 4193 0% 0 0%
Total essences flottantes 25 998 10 666 68%
Total 39 610 15 758

3.1.5 Modalités d'ouverture et de fermeture des 4 AAC

En théorie, une AAC est ouverte en début de chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant

deux ans.

&:

Plan de Gestion
M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

L'exploitation pourra donc se poursuivre pour le compte de l'année qui suit immédiatement l'année
d'ouverture. Dans tous les cas, une Assiette Annuelle de Coupe sera définitivement fermée deux ans
après sa date d'ouverture effective.

La durée d'application du Plan d'Aménagement est de 25 ans, et la surface sera découpée en
25 AAC. Chaque Assiette Annuelle de Coupe ne sera ouverte à l'exploitation qu'une seule fois
pendant la durée de mise en œuvre du Plan d'Aménagement.

3.1.6 Infrastructures à créer

L'implantation prévisionnelle du réseau principal et secondaire de routes d'exploitation et des parcs à
grumes doit prendre en compte l'hydrographie et la topographie de la région, mais aussi la répartition
de la ressource ligneuse.

C'est le réseau secondaire et l'implantation des parcs qui est influencé par ce dernier élément.

Il est possible à ce jour de définir l'implantation des routes principales à mettre en place et de faire
une première planification des routes secondaires, qui sera ajustée en fonction des résultats de
prospection. Cette planification provisoire permet d'évaluer la longueur du réseau routier à implanter.

Dans la suite du projet d'aménagement, les routes secondaires et les parcs à grumes seront
construits sur la base des cartes de prospection plusieurs mois avant le début des activités
d'exploitation afin de permettre la stabilisation des matériaux.

Le tracé provisoire des routes principales et secondaires pour les quatre années du présent Plan de
Gestion est présenté dans la Carte 5. On obtient un total d'environ 113 km de routes principales.

Les routes secondaires représenteraient près de 98 km. Cela implique qu'environ 211 km de routes
seront ouvertes lors de la mise en œuvre de ce Plan de Gestion 2011-2014.

D'autre part, 44 km de routes d'intérêt local devront être rouverts.
Enfin, 30 km de route d'intérêt général et 36 km de route d'exploitation déjà existantes devront être

maintenues en état. Ce sont les routes qui relient les zones d'exploitation au site de Lisala. Il n'est pas
prévu actuellement de construction de ponts.

Plan de Gestion

P
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) EeAU

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Tableau 13 : Longueur prévisionnelle des pistes principales et secondaires à créer lors du Plan
de Gestion 2011-2014 (km)

I Route à créer ou à rouvrir

Route à
Route
Longueur Route principale] Route secondaire Total entretenir
administrative
AAC1 0,0 291 17,9 |__470 53,5
AAC2 30,1 28,5 | 28,6 87,2 29,9

AAC3 14,1 27,9 30,2 72,2 6,2
AAC4 0,0 27,6 21,5 49,1 42,7

3.2 REGLES D’INTERVENTION EN MILIEU FORESTIER

La société appliquera comme norme d'intervention les préconisations émises dans les Guides
Opérationnels, et en particulier les Normes d'Exploitation Forestière à Impact Réduit (EFIR) et les
Normes d'inventaire d'Exploitation. La partie suivante permet de mettre en avant les points qui sont
considérés comme important, et de préciser ainsi la mise en œuvre des dispositions prévues par les
normes.

3.2.1 Description technique des opérations forestières

SICOBOIS va mettre en place toutes les procédures et moyens nécessaires afin de conduire
l'exploitation selon les techniques d'Exploitation Forestière à Impact Réduit (EFIR) particulièrement
dans les domaines suivants :

*__ l'inventaire d'exploitation ;

* la définition et le respect des zones hors exploitation ;
* le réseau routier et les parcs à grumes ;

* l'abattage contrôlé ;

*__ le débusquage et le débardage ;

* le chargement et le transport du bois :

+ les opérations post-exploitation.

Ces procédures sont en partie mises en œuvre, et continueront d'être mises en œuvre au cours de ce
Plan de Gestion.

3.2.1.1  L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel définissant les normes d'inventaire d'exploitation.

Re Plan de Gestion Pace 4
ee M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation sont de
5 types :

+ les arbres exploitables ;

Ce sont les arbres d'essences exploitées, ayant atteint le Diamètre Minimum d'Exploitabilité (DME),
fixé par la loi et dont la qualité justifie la valorisation. Ces arbres seront numérotés sur carte et leur
numéro sera marqué à la peinture ou la machette.

Photo 3 : Arbre n°43 du bloc d'exploitation M45 (Sapelli)

+ les arbres d’essences exploitables mais de mauvaise qualité ;

Ce sont les arbres d'essences exploitées, ayant atteint le DME, mais ayant un défaut rédhibitoire. Ces
arbres seront marqués d'un « V ».

+ les arbres d'avenir;

Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les rotations ultérieures. Ils sont
donc à protéger afin que ce potentiel puisse se reconstituer, Les arbres à protéger étant menacés par
l'exploitation seront marqués d'un « @ », il s'agit de tiges situées au bord des pistes de débardages et
à proximité des arbres à abattre.

* les arbres patrimoniaux ;

Une équipe sera constituée pour assurer une concertation préalable au sujet de l'exploitation avec les
populations locales. Elle sera chargée de réaliser une cartographie sociale en collaboration avec les
populations locales dont le territoire coutumier se Superpose avec l'AAC. Les arbres et les territoires
ayant une importance sociale particulière seront marqués sur le terrain et cartographiés (zone sacrée,
arbres patrimoniaux, etc.). Les arbres concernés seront marqués d'un « P ».

Plan de Gestion

<a:
| Fr N couvrant la période de préparation du Plan d'Aménagement (2011-2014) Fags 42
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

+ les semenciers ;
Certaines tiges seront identifiées et préservées pour jouer le rôle de semenciers. Elles seront
marquées d'un « P » lors du pistage.

# TR. |

Tige d'avenir Aibre sefusé
Arbre à protéger (mauvaise qualité)

Figure 4 : Marquage des tiges d'avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : FRM, Normes d'inventaire d'exploitation, juillet 2007)

Les documents cartographiques établis grâce aux données collectées par l'inventaire d'exploitation
donneront la localisation :

+ des tiges exploitables ;

* des tiges préservées comme semenciers ;

+ des tiges patrimoniales ;

+ et des tiges d'avenir.

3.2.1.2 Zones hors exploitation

Certaines zones sont particulièrement sensibles à une mise en exploitation. Afin de les protéger, leur
exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre de réduire l'impact
sur les populations riveraines, la ressource et l'environnement.

Les zones à exclure sont les suivantes, conformément au Guide Opérationnel concernant
l'Exploitation Forestière à Impact Réduit :

* zones non exploitables : Zones marécageuses, zones à forte pente (pente supérieure ou égale à
30%) et zones de rochers ;

* zones à valeur culturelle ou religieuse : forêts ou arbres sacrés :

Plan de Gestion

P: 3
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) age 4
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

* zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles, etc. ;

* zones sensibles, c'est-à-dire en bordure des cours d'eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

o largeur < 10m: 50 m sur chaque rive ;

o  ravines : 10 m de chaque côté ;

o ruisseaux ou marigots : 20 m de chaque côté ;

o  marécages 10 m à partir de la limite ;
o tête de source : 150 m autour.

3.2.1.3 Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :

*__ évitant les peuplements « pauvres » en tiges à exploiter de manière à réduire les superficies
touchées notamment par les pistes de débardage ;

*_ contournant les zones de forte pente, marécageuses, sensibles, etc. ;
* limitant autant que possible la surface des parcs à grumes ;
* respectant une déforestation maximum de 30 m pour les routes et leur emprise ;

+ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains
(pour permettre le passage de la faune) ;

* construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d'eau ;

*__ préservant les arbres d'avenir et patrimoniaux dans la planification.

Photo 4 : Limitation de la zone d'emprise des Photo 5 : Maintien de Ponts de canopée
routes

4 Plan de Gestion Pace 44
x 1 couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Photo 6 : Route avec exutoire d'eau Photo 7: Route en voie de fermeture
(exploitation finie en 2006)

3.2.1.4  Abattage contrôlé

La société SICOBOIS prévoit d'assurer des formations aux techniques d'abattage contrôlé permettant
de minimiser au maximum les impacts causés par la chute des arbres, de maximiser le volume de
bois par un bon tronçonnage de l'arbre abattu et de garantir une sécurité maximale des travailleurs. A
cette formation initiale fera suite une formation continue du personnel à travers des sessions
annuelles d'actualisation et de remise à niveau. Ces formations permettront aussi de veiller à
l'application et au respect des mesures de sécurité : matériel en bon état, port des équipements de
sécurité, respect des règles.

Figure 5 : Extrait du manuel d'abattage contrôlé de FRM, pour les arbres sans contrefort

3.2.1.5 Usage des produits de traitement des bois

L'usage des produits de traitement suit les règles d'application de ces produits, conformément aux lois
et règlements en vigueur. Les travailleurs sont équipés de tenues spéciales, afin d'éviter tout contact
du produit avec la peau ou les yeux. L'ensemble de ces mesures tendent à éviter la pollution des
eaux, du sol, de la flore et de la microfaune.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Fage #9

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3.2.1.6  Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes se
manifeste tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

évitant les arbres à protéger ;

limitant au minimum les franchissements de cours d'eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes perpendiculaire à la berge, passage par un lit rocheux...) ;

limitant l'utilisation des bulldozers au débusquage en choisissant d'autres moyens d'extraction en
cas de pente forte ;

utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Piste principale

x
A Piste secondaire

s be

Parc ai

Figure 6: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes

d'inventaire d'exploitation (Source : FRM, Normes d'inventaire d'exploitation, juillet
2007)

3.2.1.7 Chargement et transport

Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :

charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

évacuer les bois des parcs à grumes dans un délai n'excédant pas deux mois, en donnant priorité
aux essences susceptibles d'être attaquées par les insectes ou les champignons ;

respecter les limitations de vitesse établies par l'entreprise ;

ne jamais transporter de passagers non autorisés dans les grumiers ;
interdire le transport de viande de brousse ;

interdire la présence de toute arme à feu à bord des véhicules.

& Plan de Gestion P. 46
M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) age
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

3.2.1.8 Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute

atteinte supplémentaire à l'environnement lors de la période de la rotation, des opérations pourront

être conduites après l'exploitation lorsque cela s'avère nécessaire, notamment :

* la réhabilitation des parcs à grumes ;

* le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;

* la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La

fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

3.2.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l'environnement et la faune

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), la SICOBOIS a jugé indispensable de mettre en
place les mesures suivantes :

3.2.2.1  Diamètres Minimums d'Exploitation (DME)
Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette concession, la

SICOBOIS respectera les diamètres d'abattage (Diamètres Minimum d'Exploitation) tels que définis
dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier,

3.2.2.2 Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d'eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

Photo 8 : Pont assurant la libre circulation de l'eau

Page 47

Fe Plan de Gestion
| = M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 Gé
Juin 2011

322.3 Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. || s'agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d'origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
la SICOBOIS va informer son personnel de cette interdiction passible, en cas d'infraction, de
sanctions.

Des réunions de sensibilisation seront organisées auprès des travailleurs et des populations, sur les
lois et réglementations qui s'appliquent en RDC : période de chasse, espèces protégées, techniques
autorisées, permis de port d'armes.

3.2.3 Diverses mesures de gestion

3.2.3.1 Arbres de chantier routier

La SICOBOIS procédera à l'abattage de tous les arbres dont l'enlèvement est jugé nécessaire lors
des travaux du tracé des routes d'évacuation où par la confection d'ouvrages d'art.

S'il s'agit de bois d'œuvre dont le diamètre est supérieur où égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n'ont pas été commercialisés.

3.2.3.2  Matérialisation des limites de la GA et des AAC

Lorsqu'il n'existe pas de limites naturelles, la SICOBOIS matérialisera les limites de chaque Assiette
Annuelle de Coupe. Les layons tracés pour délimiter les parcelles peuvent être considérés comme
une matérialisation de limite,

3.2.3.3  Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d'eau ou les zones marécageuses seront délimitées
Par un marquage à la peinture,

æ JE Plan de Gestion DS
}
EX couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) bé

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

4 PROGRAMME INDUSTRIEL DE LA SICOBOIS EN LIAISON AVEC CETTE
SSA

La société SICOBOIS cherche a développé son outil industriel. En effet, en fin 2011 où 2012, la
SICOBOIS va installer 2 scies de marque INDUSPRAN (matériel brésilien) à Lisala pour augmenter
sa capacité de production en sciages local. || s'agit de scies à 2 lames circulaires, fonctionnant grâce
à un moteur DIESEL mercedes et pouvant consommer 30 m° grumes/jour.

Le partenaire de SICOBOIS / BTNC prévoit également l'installation d'une ligne de sciage
supplémentaire à destination des marchés locaux.

Ainsi, la capacité industrielle de transformation de SICOBOIS sera la suivante :

Unité Capacité (m° grumes entrée usine / an)
Scies mobiles actuelles Lisala 1 800
Scies INDUSPRAN Lisala (fin 2011 — 2012) 18 720
Scierie BTNC 24 000
Total 44 520

Ces installations industrielles vont permettre à la SICOBOIS de dépasser les 70% de la production de
grumes transformée en RDC sur l'ensemble de la période de mise en œuvre du Plan de Gestion. La
scierie du partenaire BTNC continuera à assurer une partie de son approvisionnement en
transformant des grumes d'autres fournisseurs que SICOBOIS.

Plan de Gestion

F couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page’49
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

5 PROGRAMME SOCIAL RATTACHE A LA SSA SICOBOIS
5.1 BILAN DES CONVENTIONS PASSEES

Lors de ces années d'exploitation, SICOBOIS a signé des conventions avec les populations locales
incluant la fourniture des biens alimentaires et la construction d'infrastructures socio-économiques.
Le bilan sur les 5 dernières années est donné dans le Tableau 14.

Tableau 14 : Infrastructures socio-économiques réalisées ou en cours de finition en 2010

Nombre de villages

concernés

Ecole primaire

Ecole secondaire

Centre de santé

Route (km)

Pont

Photo 9 : Ecole de Mbangi Photo 10 : Pont dans le village de Mbangi

Photo 12: Route d'intérêt public ouverte
entre les villages de Bopuo et Mopepe

Plan de Gestion
" couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 50
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Photo 13 : Ouvriers de la SICOBOIS au travail sur l'école de Bododu

5.2 LES FONDS DE DEVELOPPEMENT

Conformément à l'Arrêté Ministériel_n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, le
concessionnaire a signé des accords avec les populations, constituant les Clauses Sociales de ses
Cahiers des Charges. Ces accords entre la société et les populations locales permettent de définir les
conditions de la contribution du concessionnaire aux besoins de ces dernières en matière de
structures sociales collectives (alimentation en eau potable, éducation, santé, routes d'accès...) tant
en ce qui concerne la construction, l'entretien et le fonctionnement.

5.2.1 Modalités de financement des Clauses Sociales sur les 3 GA constituant la SSA
SICOBOIS

Les accords aboutissent à une liste de réalisations sociales à effectuer pendant la durée du Plan de
Gestion, financées grâce à une ristourne versée par la société au prorata des productions réalisées.

Le montant de cette ristourne est versé sur un Fonds de Développement local propre à chaque
groupement. || est indexé sur le volume exploité par la société, l'indexation étant variable selon les
essences. L'Arrêté Ministériel_n°023/10 stipule que la société doit alimenter le Fonds de
Développement à hauteur de 2 à 5 dollars par m°. La planification budgétaire prévisionnelle des
recettes et dépenses sur le Fonds de Développement doit être cohérente.

Il'est prévu en outre qu'une avance de 10% du montant total des recettes prévisionnelles du Fonds de
Développement sur les 4 années du Plan de Gestion soit dégagée à la date de signature de l'accord.

Dans le cas des 2 GA concernées par l'implantation des 4 AAC du premier Plan de Gestion, le
montant de l'avance est évalué sur la base de la récolte prévisionnelle des 4 prochaines années.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 51

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Dans le cas de la GA 33/04, aucune exploitation n'étant planifiée sur les 4 prochaines années, le
montant de l'avance, négociée avec la communauté locale de Ngonzi, sera évalué sur la base d'une
production réalisée sur 4 AAC théoriques couvrant 4/25° de la superficie utile de la concession. Cette
avance sera déduite du montant alimentant le Fonds de Développement lors de la mise en
exploitation de cette GA, en conformité avec le Plan d'Aménagement.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 52

es e6ed GLOZ - LLOZ) Mewebeuawuv,p uel np uoyeedeid ap spoued ej juesAnoo
uonse9 ep uel

Jueweddojsn8g ep Spuoz np uogejueuje,p Seyjepoui sep eweyos : 1 22n614

(erep-ne no sue # saj ins) uononpoud ej ap uojouoy ua
Sind soueae : uauuaddo312Q 2p SpUO4 np uoNeJULUNy

î

{aunoysu 8j sp 2401) aouene ap juejuouu np Mo?

sue ÿ sai ins anbuoau) Sue ÿ Sa| 1nS ajeuuoisheid
auinojsu e| 3 UORENIEAZ 8u1INO}SU e| 8P UoEN2AZ
sanbuogu} 9yy ‘ajgiluodsip 301nossai e| 3p uoneneAz Sal891 DvY sfquodsip a01nossai e| ap uoneneAz
Inn epoluedns > 811891 s|pn sjuedns : Z SCD Inn epiuedns < el821 ejan sruedns : | se9
Y9 enbeus ap senbHiosu] 2yvy sep Y9 enbeuys ins 1eyjojdxe e
aan sloquedns 211824 [an aouedns
5 4

sellegi Jyy p sep ejan ejquedng
#

VSS e1 ep ejnn oiuodns

Li

V9 an0vH 30 TILN 20 MINS

oaù LLOZ ump

HO/CY 10 HO/EE ‘POLE Juewreuuolsiao1dd y p Soueses SIOaO21IS
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Les 4 communautés locales concernées par la signature d'une Clause Sociale des Cahiers des
Charges Provisoires des 3 titres forestiers de SICOBOIS sont les suivantes :

*__ Pour la GA 42/04 : Groupements de Ndeke et de Popolo.

+ Pour la GA 32/04 : Groupement de Mondounga.

+ Pour la GA 33/04 : Groupement de Ngonzi.

Tableau 15 : Surfaces utiles des AAC définies sur la SSA SICOBOIS

Concession 32/04 42/04
Surface utile totale (ha) 56 236 92 438
éori A
Surface théorique de 4 AAC gaie 14 790
(4/25e de la surface totale)
Surface réelle FE AAC pour le 18 507 18 754
Plan de Gestion 2011-2014
m
Surface retenue pour l'évaluation 18 507 18 754
de l'avance
Popolo
Groupements et surface Mondunga 16 261
concernés par les clauses sociales 18 507 Ndeke

Les 4 AAC théoriques de la GA 33/04 couvrent 15 950 ha et sont positionnées sur le Groupement
Ngonzi.

5.2.2 Groupement de Ndeke — GA 42/04

Le groupement de Ndeke n'est recouvert que par une petite partie de la GA 42/04, qui a déjà été
exploitée ou qui le sera d'ici la fin de l'année 2011. Or une convention a déjà été signée en 2008 avec
cette population. SICOBOIS n'a pas souhaité remettre en cause cet accord signé et s'attache dans le
présent Plan de Gestion à démontrer sa compatibilité avec les dispositions de l'Arrêté Ministériel
n°023/10.

Cette convention ne prend pas la forme du modèle de Clauses Sociales donné dans l'Arrêté
Ministériel n°023/10, mais le montant des réalisations prévues s'avère être supérieur au montant qui
aurait été dégagé par les ristournes à verser sur les volumes de bois prélevé.

Dans le Tableau 11, il a été montré que le volume exploitable selon les critères de la SICOBOIS est
de 8 337 m° pour le groupement de Ndeke. Si les négociations pour le prix unitaire du mètre cube
avait abouti à 5 US$ quelle que soit l'essence, soit le montant maximum, le montant des recettes
prévisionnelles du Fonds de Développement aurait été estimé à 41 685 US$.

La SICOBOIS s'est engagé à financer un certain nombre de réalisations, dont les coûts sont détaillés
dans le Tableau 16. || apparaît que le coût total de ces réalisations est sensiblement supérieur au

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 54

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

montant qui aurait été disponible sur le Fonds de Développement en application de l'Arrêté Ministériel
n°023/10.

Tableau 16 : Infrastructures accordées au groupement Ndeke selon la convention signée en

2008
Coût estimatif
Objet (s)
1 école primaire de 6 classes à Makomu 30 000
1 école secondaire de 6 classes à Ndeke-Bodoku 30 000
1 centre de santé Non chiffré
1 terrain de football et de l'équipement sportif Non chiffré
20 vélos Non chiffré
20 appareils « GSM » Non chiffré
Total 60 000

Cette convention engage aussi la société sur des facilités de transport et sur l'embauche préférentielle
de la main d'œuvre locale.

La SICOBOIS considère que l'ensemble de ces obligations étant largement couvertes par cette
convention, il n'est pas nécessaire de signer une nouvelle Clause Sociale.

Il est à noter que, du fait de la faible superficie couverte par le territoire coutumier de cette
communauté au sein de la GA 42/04, et étant donné qu'un accord a été trouvé entre SICOBOIS et la
communauté avant la publication de l'Arrêté Ministériel_n°023/1 l'entretien des infrastructures
réalisées ne pourra pas être financé dans le cadre de cette Clause Sociale. SICOBOIS aidera la
communauté locale de Ndeke à trouver d'autres modalités de financement de cet entretien. Une
solution pourrait être une entente avec la société SODEFOR, titulaire de la Garantie
d'Approvisionnement 23/03 voisine, sur laquelle s'étend un partie importante du Groupement de
Ndeke.

5.2.3 Groupement de Popolo - GA 42/04

Une convention existait préalablement à la préparation de ce Plan de Gestion entre le groupement
Popolo et le concessionnaire SICOBOIS, mais elle ne recouvrait qu'une partie de la surface du bloc
des AAC proposé dans ce Plan de Gestion. Une nouvelle Clause Sociale est en cours de négociation
au moment de l'achèvement de ce Plan de Gestion, intégrant la convention déjà signée.

Les négociations en cours de l'accord ont permis de définir un prix par mètre cube de bois exploité,
donné en Annexe 6.

Grâce à l'évaluation du volume faite au paragraphe 3.1.4 (cf. Tableau 11), il est possible d'estimer le
montant prévisionnel total du Fonds de Développement. Celui-ci est donné en Annexe 6.

\ R Plan de Gestion Page 55
1M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) gs
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

On arrive au final à un budget prévisionnel d'environ 184 000 $ disponible sur le Fonds de
Développement. Cette somme sera réévaluée en fonction du volume réellement prélevé, en se basant
sur les données des déclarations trimestrielles.

Le tableau en Annexe 6 présente les réalisations négociées avec les populations riveraines, ainsi que
le budget prévisionnel du Fonds de Développement. Cette annexe sera complétée dès que la Clause
Sociale aura été signée.

Aux termes de l'Arrêté Ministériel 023/10, SICOBOIS doit verser sur le Fonds de Développement une
avance de 10% de la somme totale prévisionnelle avant le début des travaux, soit ici
183 961 SUS x 10%, soit 18 396 dollars.

Le comité local de gestion (CLG) mis en place lors de la négociation des accords constituant la
Clause Sociale du Cahier des Charges se réunira pour examiner l'avancement des travaux, l'état et la
gestion du Fonds de Développement et a convenu de préciser au dernier trimestre de l'année en
cours les spécifications des infrastructures à réaliser l'année suivante.

5.2.4 Groupement de Mondunga - GA 32/04

La Clause Sociale du Cahier des Charges est en cours de négociation au moment de l'achèvement
de ce Plan de Gestion, avec le Groupement Mondunga, concerné par les AAC 2 et 3 présentées dans
le présent Plan de Gestion, à la date du dépôt du présent Plan de Gestion.

Les négociations engagés permettront de définir un prix par mètre cube de bois exploité, ces valeurs
seront alors transmises au MECNT et viendront compléter l'Annexe 6. Alors, grâce à l'évaluation
du volume faite au paragraphe 3.14 (cf. Tableau _11), il sera possible d'estimer le montant
prévisionnel total du Fonds de Développement.

Le tableau en Annexe 6 présente les réalisations négociées avec les populations riveraines, ainsi que
le budget prévisionnel du Fonds de Développement. Cette annexe sera complétée dès que la Clause
Sociale aura été signée.

Aux termes de l'Arrêté Ministériel 023/10, SICOBOIS versera sur le Fonds de Développement une
avance de 10% de la somme totale prévisionnelle avant le début des travaux.

Le CLG mis en place lors de la négociation des accords constituant la Clause Sociale du Cahier des
Charges se réunira pour examiner l'avancement des travaux, l'état et la gestion du Fonds de
Développement et a convenu de préciser au dernier trimestre de l'année en cours les spécifications
des infrastructures à réaliser l'année suivante.

tt d F Plan de Gestion Page 56
FT r F M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ê
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

5.2.5 Groupement de Ngonzi - GA 33/04

Comme il a été expliqué au paragraphe 3.1.1, il n'a pas été prévu d'exploitation sur la GA 33/04.
L'accord pour les Clauses Sociales se basera donc sur la une avance sur la ristournée dégagée sur la
production à venir sur la surface théorique de 4 AAC couvrant 4/25° de la superficie utile de cette
concession.

Une Clause Sociale provisoire est en cours de négociation, au moment de l'achèvement de ce Plan
de Gestion, avec la communauté de Ngonzi concernée par le début théorique de l'exploitation, pour
un montant correspondant à une avance sur la ristourne totale évaluée sur la base des volumes de
bois prélevé sur les 4 AAC théoriques (cf. Figure 7). Cette avance sera remboursée sur la ristourne
dégagée au moment de la mise en exploitation de la GA 33/04.

SICOBOIS a donc dimensionné 4 AAC théoriques (cf. 3.1.3.3).

Les négociations engagés permettront de définir un prix par mètre cube de bois exploité, ces valeurs
seront alors transmises au MECNT et viendront compléter l'Annexe 6. Alors, grâce à l'évaluation du
volume faite au paragraphe 3.1.4 (cf. Tableau 11), il sera possible d'estimer le montant prévisionnel
total du Fonds de Développement.

Comme il n'y aura pas d'exploitation réelle sur cette GA, seule une avance sera versée sur le Fonds
de Développement du Groupement Ngonzi pendant ces 4 ans, et permettra de financer les
réalisations listées dans la Clause Sociale.

Sa F Plan de Gestion
'R . à / * Page 57
TT EM couvrant la période de préparation du Plan d' ‘Aménagement (2011 - 2014)
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

RDC

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS
6.1 CHRONOGRAMME DE L'ENSEMBLE DES ACTIVITEES

La planification prévisionnelle des activités sur la durée du présent Plan de Gestion est présentée par
le chronogramme ci-dessous.

|

æ LR Plan de Gestion

F
EM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 58
(HLOZ - LLOZ) uewrebeuaun p ue] np uogesedesd ap epousd ej jueianoo
UONS89 8p UEl 4

lusluabeuêlue sn0s
saauue Sajalueid G S8| ins Saj20S s85N2P $8p $

Sauieisau Suonendod S8| 3818 U0NE)

6ç e6edq

uonElI

dx8-S00 SU0NE15TO

OLOZ US an8U9e | Dry) UONEIOIdXE p SaMEJUSAU
21915910} UOHEJIOIIXS US SIN
JUaLUSDEUSLUE P UE|4 NP
SaieuLui31d S8pns.p poddei sp
JUS LUS0EUSLUIE p 811EJU8AU
Senbluiou036-0100s s2n:
snbiydeiGoues 8pN3
B1jEJUSAULP 38 S8NDILOUCI8-0I20S S81020)010 SD
AusweBeuelue,p uejed hp uoneisdeid

U0ISS82U01 SP JE qUOS np S1MEUbIS

sI200S 2SNEP 2] 8p UONEMOCEN
uonesynens-sid e| 2818 uons86 8p ueid np J0d8
2110S1A014 S861849 Sap 181429 np uoneiedeid
LLOZ

UoRSe9 ep UE|4 NP 881NP Ej NS SOUANIE Sep jouuolsne1d euwuesBouoiy) : LL neejqe]

un,
oau LLOZ ump

SI0g091IS
HO/2Y 12 HO/EE ‘pO/ZE luoweuuoisiAo1ddy,p segueses
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

6.2 PROGRAMME D'EXPLOITATION, INDUSTRIEL ET SOCIAL

La SICOBOIS est attributaire de 3 Garanties d'Approvisionnement contigües, les GA 32/04, 33/04 et
42/04. Elle souhaite donc mettre en place une gestion commune sous la forme d'une Superficie Sous
Aménagement.

L'exploitation est prévue sur les GA 32/04 et 42/04, sur une surface utile moyenne annuelle de
9 315 ha. Le volume mensuel moyen récoltable est estimé à 2 400 m°.

L'entreprise cherche à augmenter ces capacités de production, en augmentant son parc de machines.
Les essences principales sont l'Afromosia, le Bossé, l'Iroko pour les bois non flottants et le Sapelli, le
Sipo, le Tola et le Tiama pour les bois flottants.

SICOBOIS cherche aussi à améliorer son outil industriel, par la mise en place d'une seconde scierie
mobile à Lisala pour le marché local, et l'ouverture d'une scierie à Kinshasa pour le marché local et
l'export.

TR Page 60

| FA QL Plan de Gestion
TITIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SICOBOIS Garanties d’Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

LISTE DES CARTES

Carte 1 : Localisation des forêts communautaires
Carte 2 : Localisation de la SSA SICOBOIS.
Carte 3 : Historique des activités d'exploitation forestière …
Carte 4 : Carte des AAC implantée.
Carte 5 : Carte du réseau routier prévisionnel 2011-2014.
Carte 6 : Carte des inventaires statistiques et d'exploitation réalisés en avril 2011

LISTE DES TABLEAUX

Tableau 1 : Garanties d’Approvisionnement attribuées à SICOBOIS …

Tableau 4 : Résultat de la pré-stratification sur les 3 GA attribuées à SICOBOI
Tableau 5 : Résultat de la pré-stratification de la SSA SICOBOIS
Tableau 6 : Superficies des 4 Assiettes Annuelles de Coupe.
Tableau 7 : Points remarquables permettant la délimitation des 4 AAC.
Tableau 8 : Résultats des inventaires d'exploitation et statistiques pour la SSA SICOBOIS.

Tableau 9 : Volume disponible sur les 4 Assiettes Annuelles de Coupe définies par le présent Plan de
Gestion (GA 32/04 et 42/04) nn COECPEOSEOPETEET EEE ETEEEEET EEE EEE et ..35

Tableau 10 : Coefficients de récolement utilisés dans le cadre du Plan de Gestion 2011-2014 de la SSA
SICOBOIS ou volume exploitable maximum

Tableau 11 : Production estimée sur les 4 AAC de la SSA SICOBOIS (m° net)
Tableau 12 : Production estimée sur les 4 AAC théoriques de la GA 33/04 (m° net)

Tableau 13 : Longueur prévisionnelle des pistes principales et secondaires à créer lors du Plan de Gestion
2011-2014 (km)... ..41

Tableau 15 : Surfaces utiles des AAC définies sur la SSA SICOBOIS, .
Tableau 16 : Infrastructures accordées au groupement Ndeke selon la convention signée en 2008.
Tableau 17 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion

æ. È Plan de Gestion Panéréi
F F1 M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

LISTE DES FIGURES

Figure 1 : Calendrier d'élaboration des différents documents relatifs aux titres forestiers …
Figure 2 : Pluviométrie moyenne de la station météorologique de Lisala entre 1934 et 1975.

Figure 3 : Organisation administrative du terri

oire couvert par le territ

Figure 4: Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise qualité
(source : FRM, Normes d'inventaire d'exploitation, juillet 2007)

Figure 5 : Extrait du manuel d’abattage contrôlé de FRM, pour les arbres sans contrefort …..

Figure 6: Tracé idéal des pistes de débardage, tracé à l’avance en fonction des cartes d’inven
d'exploitation (Source : FRM, Normes d'inventaire d'exploitation, juillet 2007)

Figure 7 : Schéma des modalités d'alimentation du Fonds de Développement.

LISTE DES ILLUSTRATIONS

Photo 1 : Ecole primaire de Bopuo …….
Photo 2 : Centre de santé de Mbangi…
Photo 3 : Arbre n°43 du bloc d'exploitation M45 (Sapel
Photo 4 : Limitation de la zone d’emprise des routes
Photo 5 : Maintien de ponts de canopée.
Photo 6 : Route avec exutoire d’eau.
Photo 7 : Route en voie de fermeture (exploitation fi
Photo 8 : Pont assurant la libre circulation de l’eau .
Photo 9 : Ecole de Mbangi….. ét
Photo 10 : Pont dans le village de Mbangi.
Photo 11 : Dispensaire employés.
Photo 12 : Route d'intérêt public ouverte entre les villages de Bopuo et Mopepe.
Photo 13 : Ouvriers de la SICOBOIS au travail sur l’école de Bododu.…..

LISTE DES ANNEXES

Annexe 1: Conventions n°032 et n°033/CAB/MIN/ECN-EF/04 du 25 juin 2004 et Convention
n°042 /CAB/MIN/ECN-EF/04 du 10 septembre 2004 portant octroi d'une Garantie en
matière ligneuse

Annexe 2: Arrêté ministériel n°177, 180 et 181/CAB/MIN/ECN-T/27/JEB/2010 notifiant la
convertibilité des 3 Garanties d'Approvisionnement

Annexe 3 : Carte administrative des groupements du territoire de Lisala
Annexe 4 : Rapport de pré-stratification des GA 32/04, 33/04 et 42/04
Annexe 5 : Résultats détaillés des inventaires d'exploitation réalisés
Annexe 6 : Budgets prévisionnels des Fonds de Développement

TT
| de Plan de Gestion

CEA

LE 5 couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page se
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

RDC

Annexe 1

Conventions n°032 et n°033/CAB/MIN/ECN-EF/04 du 25 juin 2004 et Convention
n°042 /CAB/MIN/ECN-EF/04 du 10 septembre 2004 portant octroi d’une
Garantie en matière ligneuse

æ \ à Plan de Gestion
CPIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
En Een Les Een un Ge en Gen en Gen nm Em

Na

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le

Jr 4

MINISTÈRE DE L'ENVIRONNEMENT,

CONSERVATION DE LA NATURE,
EAUX ET FORETS

Le Ministre

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° 439 /CAB/MIN/ECN-EF/04 DU ? 5 Yi 2004
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE ; La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement, Conservation de
la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.

ET ù La SICOBOIS
Représentée par Son Associé-Gérant,
Monsieur Alain SOMJA
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu la Constitution de la Transition;

Considérant l'Accord Global et Inclusif sur la Transition en République
Démocratique du Congo;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Avenue Papa ILEO (Ex - des Cliniques) n° 15 Kin: a/Gombe
Lure. 1

5

ke

Revu l'Ordannance n°77-922 du 22 février 1977 portent transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Envirannement, Conservation de la Nature et Tourisme.

Vu le Décret n° 03/06 du 30 juin 2003 portant nomination des Membres
du Gouvernement de Transition;

Vu la responsabilité du Ministère de l'Environnement, Conservation de la
Nature, Eaux et Forêts d'assurer la pérennité des ressources forestières, grâce à une
saine gestion forestière, utilisant toutes méthodes, directives et mesures dans
l'utilisation des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour Soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour son usine de transformation située à
Kinshasä/Limete n°16808, route des poids lourds, d'une capacité annuelle de
18.000m3 de produits finis, nécessitant un approvisionnement en grumes de
45.000m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures ,de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la convention n°037/CAB/MIN/ECNT/97 du 16/05/1997 de 125.244 ha
portant octroi d'une garantie d'approvisionnement en matière ligneuse octroyée
régulièrement à la SIZABOIS (SICOBOIS);

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la SICOBOIS cfr. lettre n° AS/TN/055/SCB/2004 du 27 mars 2004;

Attendu qu'il y a lieu d'accéder à la demande de la SICOBOIS en lui
octroyant une garantie d'approvisionnement en remplacement de la garantie
couverte par la convention n° 037/CAB/MIN/ECNT/97 du 16/05/1997 de 125.244 ha.

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

Article 17: La délimitation du bloc forestier couvert par là convention n°
037/CAB/MIN/ECNT/97 du 16/05/1997 de 125.244 ha portant octroi
d'une garantie d'approvisionnement en faveur de la SICOBOIS est
reclifiée suivant la description réprise à l'articie 4 ci-dessous: Fe

CE)
J Article 2

l Article 3

Article 4

3

La garantie d'approvisionnement porte sur un volume théorique
annuel de 28.600 m3 de grumes réparti comme suit:

ESSENCES  : VOLUME (m3
Afrormosia 9.700
Sipo 4.300
Sapelli 3.150
Kosipo 3,150
Tiama 570
Acajou d'Afrique 3.720
Doussie 290
Ebène 280
Tola 570
Niove 290
Padouk 1150
Limbali 570
Alumbi 860
Total 28.600

Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province : Equateur District : Mongala
Territoires : Lisala Localité 4
Lieu ; Superficie :109.320 ha

Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

rivière Lepa

u Nord : La rivière Motima, partie comprise entre sa source et la
Au Sud

u Si : La route d'intérêt général reliant les centres de Lisala et
Bumba, partie comprise entre les villages Lobi et Liwei,
ensuite prendre là route d'intérêt local menant au village
Bokweli jusqu'à la rivière Nialu et remonter celle-ci jusqu'à
la source, de ce point rejoindre par une ligne droite le
confluent de la rivière Langa-Langa avec une rivière son
identifiée qui prend sa source près du village Botange

A l'Est : À partir de la source de la rivière Motima, rejoindre par

une ligne droite la source de la rivière Ndjambo et
descendre cette dernière jusqu'au croisement de la route
d'intérêt général reliant les centres de Lisala et Bumba
près du village Lobi ; :
Article 5

Article 6

Article 7

w

A l'Ouest : La rivière Langa-Langa, partie comprise entre sa source et
là rivière non identifiée qui prend la source près du village
Botonge, ensuite rejoindre par une ligne droite la source
de Langa-Langa avec le 3°" embranchement de la rivière

4

Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, où dirigées à
l'exportation suivant la réglementation en viqueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère.

Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

6.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

6.2 Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;

Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

6.3 Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation

En contre partie, l'Exploitant sera soumis, de façon inconditionnellé,
aux obligations suivantes :

7.1 Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

7.2 Assurer la protection forestière de l'unité d'exploitation ;

7.3 Présenter dans les détails prévus toutes demandes annuelles
de permis de coupe, tout rapport trimestriel et rapport après
coupe, où d'autres rapports prévus par la réglementation en
vigueur ;

7.4 Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur ;

7.5 Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat ét d'en obtenir la ratification

du Ministère ;
ct
7.8

7.9

5

Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

Procéder à la récolte minimale de 10 m3 de bois à l'hectare
sur les superficies exploitables si le volume sur pied le permet.

Article 8 La présente convention est effective à la date de sa signature
jusqu'au mois de mai 2022,
Article 9 Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.
Fait à Kinshasa, le À 5 JUN 2004
SIGNATAIRES AUTORISES
LR
LE LE Le E

Monsieur Alain SOMJA “Anselme ENERUNGA= ——

Pour la SICOBOIS

7818, Av. Kingabwa

Kinshasa/Limete

Fait à six exemplaires

ASS NUE

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECNEF
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECNEF
ù en nm mn en en de © © eu

GAHANTIE D'APPROVISIONNEMENT EN

MATIDRE LIGNEUSE POUR-&ICOBOIS

IHMMITOIRE DE LISAEA, PROVINCE DE L'EQUATEUR
ILMBRFICIE : 125-224 HECTARES

MROPOSITION D'UNE NOUVELLE DELIMITATION
QUPUREICIE : 30e, 320 HA

fruiirua

ECHELLE :
1:200000

Eos
LEGENDE

Route
AN Roue pancipate
ioute Secondaire
88° VL

858 L8 %00‘00k 07€ 604 7VLOL
HLL'E cr6L S1lEpUO9ES J2107 ÿ 290Eqou QUEAES ENPDIESOW PL
k %EG'9 1EL Z ssnaqJou urnes ÿ 21n}N9 enblESOW| £L
HOT E 16b£ ensnqgle SUBAES ÿ 21njn9 SnbIESOW  €L
%8G'0 0£9 21I8PU098S 2104 ÿ 2in}N9 enbIESOW LL
%0S 0 22] einyno| 01 |
= %bS'0 £6S 299eqieu eUPAES Ÿ 21I2PU098S 2104 enblesoW| 6
%r6 0 0£0 L 2SUSp }2104 ÿ ell2pu09es 32104 enbiesoW| 8
SEE 099 £ ann) $ elIepu098s 12104 enbJesOW| 7
0/9 %EO'L 9LLL 2290eqJou aUPAES ? SU8p J2104 enbDlESOW| 9
YHLE'T 18S & eepuoul ÿ SUIS} [OS ins eSU8p }2104 enblesoW SG.
6S£ L %L0'T GOT & SJEPUO9SS 19/04 # 8SU8P 12104 ENDIESOW| +
YQL'E OS € aoueueued ue sepuoul }2104| €
%S6 0 6€0 L Slepu098s j2104| &.
678 61 %CO'EZ 628 61 2Su9p }2104| L
F —. pu —
| (VH) RE (yu)
4719VL1074X3|39V1IN39àNn0Od 3101HH4NS NOILV1393A 30 3dAL oN
31914434nS |

D ON ON ut ot NUE AM DORE EM M EE EU 2 M ON = =

SALVULS HVd SIIDIHUIdNS S1Q NOLLNATHLSIA

v1VS11 2014
HORS

Mlhusuoue DEMOCRATIQUE DU CONGO Kinshasa, le 12 5 JUN 2004

| = MINISTERE DE L'ENVIRONNEMENT,

CONSERVATION DE LA NATURE,
EAUX ET FORETS

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° 033 /CAB/MIN/ECN-EF/04 DU ‘€ 5 JUN 2084
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE F La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement, Conservation de
la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.

ET ÿ La SICOBOIS
Représentée par Son Associé-Gérant,
Monsieur Alain SOMJA
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu la Constitution de la Transition;

Considérant l'Accord Global et Inclusif sur la Transition en République
Démocratique du Congo;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des süretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Avenue Papa ILEO (Ex — des Cliniques) n° 15 Kinshasa/Gombe

RD 479 249 Winchnesl Ecmail - rire minenvAuahan fr

"
ENS VS NN ME E |

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme :;

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

Vu le Décret n° 03/06 du 30 juin 2003 portant nomination des Membres
du Gouvernement de Transition;

Vu la responsabilité du Ministère de l'Environnement, Conservation de la
Nature, Eaux et Forêts d'assurer la pérennité des ressources forestières, grâce à une
saine gestion forestière, utilisant toutes méthodes, directives et mesures dans
l'utilisation des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu là nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour son usine de transformation située à
Kinshasa/Limete n°16808, route des poids lourds, d'une capacité annuelle de
18.000m3 de produits finis, nécessitant un approvisionnement en grumes de
45.000m3.

Vu que l'Exploitant à répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu là convention n°00013 bis/CM/ECNT/90 du 28/09/1990 de 214.080 ha
portant octroi d'une garantie d'approvisionnement en matière ligneuse octroyée
régulièrement à la SIZABOIS (SICOBOIS);

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la SICOBOIS cfr. lettre n° AS/TN/055/SCB/2004 du 27 mars 2004;

Attendu qu'il y à lieu d'accéder à la demande de la SICOBOIS en jui
octroyant une garantie d'approvisionnement en remplacement de la garantie
couverte par la convention n° 00013bis/CM/ECNT/90 du 28/09/1990 de 214.080 ha

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

Article 1”: La délimitation du bloc forestier couvert par la convention n°
00013bis/CM/ECNT/90 du 28/09/1990 de 214.080 ha portant octroi
d'une garantie d'approvisionnement en faveur de la SICOBOIS est
rectifiée suivant la description reprise à l'article 4 ci-dessous;

Ft
Article 2

Article 3

Article 4

3

La garantie d'approvisionnement porte sur un volume théorique
annuel de 36.400 m3 de grumes réparti comme suit:

ESSENCES VOLUME (m3)
Iroko 4,500
Acajou d'Afrique 2.500
Afrormosia 1.000
Sapelli 3.000
Kosipo 2.000
Sipo 1.800
Tiama 2.200
Bosse 3.000
Longhi 2.000
Tola 2.500
Dibetou 1.000
Tshitola 3.500
Limbali 3.000
Mukulungu 1.000
Padouk 1.000
Niove 1.000
Emien 1.400
Total 36.400
: Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :
Province  : Equateur District : Mongala
Territoires : Lisala Localité 5
Lieu : Superficie :158.130 ha

: Cette forêt ou portion de forêt est circonscrite dans les limites

suivantes :

Au Nord : La rivière Dua, partie comprise entre les rivières Eboma et

Moniele;

AUSud : La rivière Motima, partie comprise entre la rivière Mimbo

et la route reliant les centres de Businga et Lisala en
passant par les villages Gumba, Diobo, Libombo, Bandaka;

A l'Est : La route reliant les centres de Lisala et Businga, partie

comprise entre la rivière Motima et l'embranchement de la
rivière Moniele passant à + 4km des villages Botulu et
Diobo, ensuite descendre cet embranchement et la rivière
Moniele jusqu'à la rivière Dua;
source; rejoindre par une ligne droite, la source de
l'embranchement précité et la source de la rivière Lisonga
et descendre cette dernière jusqu'à la rivière Mimbo que
l'on descendra jusqu'à la rivière Motima,

Article 5 : Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, où dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère,

Atticle 6 : Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

6.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier où autres essences à promouvoir.

6.2 Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l‘Exploitant sont
propriétés de l'Etat à la fin du contrat.

6.3 Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation

Article 7 : En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,

aux obligations suivantes :

4 £

A l'Ouest La rivière Eboma; rejoindre par une ligne droite la source

de la rivière Eboma à la route menant vers le village

Bokwell. Ensuite suivre cette route jusqu'à la rivière non

identifiée qui passe au village Mongili-Nzinga, de ce point

descendre cette rivière jusqu'au confluent avec

l'embranchement qui prend sa source près du village

Kumbele, et remonter cet embranchement jusqu'à la

lu
[1 7.1 Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

2.2 Assurer la protection forestière de l'unité d'exploitation ;

7.3 Présenter dans les détails prévus toutes demandes annuelles

de permis de coupe, tout rapport trimestriel et rapport après

p, coupe, où d'autres rapports prévus par la réglementation en
vigueur ;

7,4 Payer toutes les taxes et redevances forestières prévues par la

pl
[|
[| réglementation en vigueur ;
u A
EEE EELEL UNE E 7:

Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification
du Ministère ;

Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

Procéder à la récolte minimale de 10 m3 de bois à l'hectare
sur les superficies exploitables si le volume sur pied le permet.

La présente convention est effective à la date de sa signature

jusqu'au mois de septembre 2015.

7.5
7.6
44
7.8
7.8

Article 8

Article 9

onsieur A/aiîn SOMJA

Le non respect d'une des clauses de la convention par l'exploitant

entraînera la résiliation immédiate et automatique de la présente.

Pour là SICOBOIS

7818, Av. Kingabwa

Kinshasa/Limete

Fait à Kinshasa, le À 5 JU 2004

SIGNATAIRES AUTORISES

LE A E

Fait à six exemplaires

QURWNE

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECNEF
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECNEF

= AnseTié ÉNERUNGA=
2e tee GARANTIE D'APPROVISIONNEMENT EN
MATIERE LIGNEUSE POUR SICOBOIS
De TERRITOIRE DE LISALA, PROVINCE DE L'EQUATEUR
(1 PROPOSITION D'UNE NOUVELLE DELIMITATION

WA] ' SUPERFICIE : 158.130 HA
CO TA

#
VAS

}

LR
4

=

LEGENDE

Route

/N/ Route d'intérêt général
/N\/ Route d'intérêt local

HA Localité

/NJ Rivière
lv Nouvelle limite proposée

ee

|

i

: n°
i ECHELLE :
[|

L

1:200000
%19'VL |
080 8LE 1%00‘004 2 [08 8st | 1viol|
T6" 0 27 ein ® 8SneqIou aUBAES enbJEsOW pl |
%£9'0 6/6 esneqiou auenes €L:|
%0L'0 6ÿL nn $ eANSNqE aUeAeS anbIesSOW| ZI
= RCA 6682 “e2puouI 890EqIeu UOnee BA {| |
%E£'9 zI0 0H SlEPUOSSS 19104 ÿ 21NJNO enbIESON| OL |
%bL'0 OŒLE SUBAES $ SJIEPUO2SS 2104 anb|ESOW | 6
%9€'0 99ç SUBAES % eInyn9 enDIESOW 6
%Lt'O bS9 | 2SUSP }9104 ÿ auepuoses j2104 enbieson| 8 |
%210'0 60L eSneqeu aUBAES $ ann) enbIESON| 8
HS8T 606 p SIN ÿ SNEPUOIES 9104 SNDIESON 2
%LL'O L8L | emnol Z
FE — 7 [YHEZT N74 | juewenbiposd s8puoul eSu8p 2104 9
|%20'8 862 ct eoueueued us 88puOul 2104 SG
062 %€8' 0 QUE EL SUBAES ? 2SUSp j9107 enbiesoh|
G9€t Pbb't CPTArA S1IBPUO98S 19104 $ 2SUSP 2104 ENDIESOW €
472 %81L'0 9€ L 21n}Nn9 ÿ 8SU8Pp 32104 EnbIESOW| Z |
€8L SL V7 471 €8k SLL 2SUSP12101 |
(vH) [|
319v11074X3 39V1IN394NOd (vH) 31914434nS NOILVL393A 3Q S3dAL eN
31914434NS

SALVAHLS HVd S11914434NS S3Q NOILNIIH1SIQ
V1VSI1 2014

,
Kinshasa, le à ÿE? 26

MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,
EAUX ET FORETS

Le HWinistre

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° ©t/2/CAB/MIN/ECN-EF/04 DU À 0 SEP 20Uh
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE : La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement, Conservation de
la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.

ET + La SICOBOIS
Représentée par Son Associé-Gérant,
Monsieur Alain SOMJA
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu la Constitution de la Transition;

Considérant l'Accord Global et Inclusif sur la Transition en République
Démocratique du Congo;

Vu, telle que modifiée et complétée à ce jour, là Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Vu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Avenue Papa ILEO (Ex- des Cliniques) n° 15 Kinshasa/Gormbe

ERRESREE CNP V NN

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

Vu le Décret n° 03/06 du 30 juin 2003 portant nomination des Membres
du Gouvernement de Transition ;

Vu là responsabilité du Ministère de l'Environnement, Conservation de la
Nature, Eaux et Forêts d'assurer la pérennité des ressources forestières, grâce à une
saine gestion foréstière, utilisant toutes méthodés, directives et mesures dans
l'utilisation des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la lettre n° AS/TN/172/SCB/2004 du 18 août 2004 introduite par
l'Exploitant pour rétrocéder à l'Etat Congolais la garantie d'approvisionnement
couverte par la Convention n°031/CAB/MIN/ECN-EF/04 d'une superficie de 181.042
ha à Businga contre une nouvelle concession à Lisala ;

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

Article 1* : La garantie d'approvisionnement porte sur un volume annuel de
24,184 m3 de grumes réparti comme suit:

ESSENCES VOLUME (m3)
Afrormosia 2.050
Iroko 4379
Ebene 1.123
Tiama 1.162
Kosipo 1.725
Sapelli 5,350
Sipo 3.048
latandzà 247
Mukulungu 235
Olovongo 105
Longhi 132
Tola 550
Article 2

Atticle 3

Article 4

Bosse 183
Bilinga 196
Angueuk 206
Tshitola 101
Dabema 116
Padouk 68
llomba 86
Niove 78
Emien 44
Total 24,184

Ces bois seront prélevés dans une unité d'exploitation localisée comme
suit :

Province : Equateur District : Mongala
Territoire  : Lisala Localité : Mondongo
Lieu : Bodumbala Superficie :127.300 ha

Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

Au Nord : Par la Rivière Motima, la partie comprise entre les rivières
Ngwakade et Lepo ;

AuSud : Par le tronçon de la route d'intérêt général rivière Langa-
Langa Village Bonguma ;

A l'Est : Par la rivière Lepo, de son croisement avec la rivière
Motima jusqu'à sa source qu'il faut relier par une ligne
droite avec la source de la rivière Langa-Langa, suivre le
cours de la Langa-Langa jusqu'à sa rencontre avec la
route d'intérêt général Lisala — Mondingili ;

AlOuest : De la localité Bonguma sur la route d'intérêt local
Ndekepate-Modingili, suivre cette route jusqu'à son
croisement avec la rivière Ngwakade ; de ce point, suivre
cette rivière jusqu'à son embouchure dans la rivière
Motima.

Les grumes ainsi récoltées devront être strictement utilisées pour leur
transformation à l'usine décrite ci-dessus, ou dirigées à l'exportation
suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère.
Article 5

Article 6

Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
‘article premier ;

5.2. Le droit de construire les infrastructures nécessaires exclusivement
aux exploitations forestières, sans préjudice des droits reconnus
aux tiers.

Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3. Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation

En contre partie, l'Exploitant sera soumis, de façon inconditionnelle, aux
obligations suivantes :

6.1. Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6,2, Assurer la protection forestière de l'unité d'exploitation :

6.3. Présenter dans les délais prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
où d'autres rapports prévus par la réglementation en vigueur :

6.4, Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur ;

6.5. Informer le Ministère de tout changement d'adresse, de tout projet
de transfert, de location, d'échange, de donation, de fusion, de
vente affectant la propriété de l'usine de transformation, objet du
contrat et d'en obtenir la ratification du Ministère ;

6.6. Respecter la réglementation sur l'exploitation, la commercialisation
et l'exportation des produits forestiers :

6.7. Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8. Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

6.9. Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur les
superficies exploitables si le volurne sur pied le permet.
5

Article 7 : La présente convention est effective à la date de sa signature
jusqu'au mois de mai 2022.

Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.

Fait à Kinshasa, le 10 SEP aoû

SIGNATAIRES AUTORISES

LE MANTRE
de

Monsieur A/ain 50: : Afiselme ENERUNGA

Pour la SICOBOIS
7818, Av. Kingabwa d Agé
Kinshasa/Limete

Fait à six exemplaires

1. Exploitant

2. Cabinet du Ministre

3. Secrétaire Général à l'ECNEF

4, Direction de la GF

5. Gouverneur de Province

6. Coordinateur Provincial de l'ECNEF
GARANTIE D'APPROVISIONNNEMENT EN
MATIERE LIGNEUSE EN FAVEUR

DE LA SOCIETE SICOBOIS!

CARTE DE VEGETATION :

Province de l'Equateur
Territoire de Lisala
Superficie : 127,300 ha

ECHELLE :
1:200000

EGENDE

. Limites du bloc
pe de végétation
Forêt dense humide

Forêt ouverte
a Forêt inondée en permanence
Culture
BH Mosaïque Forêt dense & Forêt ouverte
M Mosaïque Forêt dense sur sol ferme & inondée
E&4 Mosaique Forêt dense & culture
Mosaïque Culture & Forêt ouverte
Mosaïque Culture & Savané arbustive
Mosaïque Forêt ouverte & Savane herbeuse
Æ8 Mosaïque Savane herbeuse & Culture

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Annexe 2

Arrêté ministériel n°177, 180 et 181/CAB/MIN/ECN-T/27/JEB/2010 notifiant la
convertibilité des 3 Garanties d’Approvisionnement

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

Ko) N°) /CAB/MIN/ECN-T/15/JEB/2009

Le Ministre
A Monsieur l’Associé Gérant
de SICOBOIS
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°105

Monsieur l’Associé Gérant,

À l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°042/04 du
10/09/2004 située dans le Territoire de Lisala, Province de l’Equateur remplit Les
critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par Le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Associé Gérant, l'expression de ma considération
distinguée.

José E.B. ENDUND!

Avenue Papa Ieo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rde_minev@yahoo.fr
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

Ke) N°/}Ù ICABI/MIN/ECN-T/15/JEB/2009

Le Ministre
A Monsieur l’Associé Gérant
de SICOBOIS
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°106

Monsieur l’Associé Gérant,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°032/04 du
25/06/2004 située dans le Territoire de Lisala, Province de l’Equateur remplit les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Associé Gérant, l’expression de ma considération
distinguée.

José E.B. ENDUNDO

Avenue Papa [leo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P, 12.3481 E-mail : rde_minew@yahoo.fr
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

Ko) N° /2/ | ICABIMINIECN-T/15/JEB/2009

Le Ministre
À Monsieur l’Associé Gérant
de SICOBOIS
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers,

Votre requête n°107

Monsieur l’Associé Gérant,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°033/04 du
25/06/2004 située dans Le Territoire de Lisala, Province de l'Equateur remplit les
critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008. 4

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de La présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Associé Gérant, l’expression de ma considération
distinguée.

Avente Papa [leo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rde_minew@yahoo.fr

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Annexe 3

Carte administrative des groupements du territoire de Lisala

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

République Démocratique du Congo
FORET
SICOBOIS Carte de territoire administratif de Lisala ft: ressources

SSA SICOBOIS MANAGEMENT

2100" 21*300"€

Secteur MOMGAL 4-MOTIMA

7 BOSOM
DiOBO
9 GWEMBA

) GWENZALE
 LIBONA

2 MBATA
13 MOMBANG!
14 MONDUNGA
15 MGUMANI
16 NKONONGO

2300N

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Annexe 4
Rapport de pré-stratification des GA 32/04, 33/04 et 42/04

a) “ Plan de Gestion
ÉTFIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SICOBOIS
Conservation de la Nature et Tourisme Avenue Kingabwa n°7818, quartier Kingabwa,
Direction Inventaire et Aménagement Forestier Commune de Limete,
Kinshasa

Superficie Sous Aménagement SICOBOIS :

Garanties d’Approvisionnement 32/04, 33/04 et 42/04 convertibles

RAPPORT DE PRE-STRATIFICATION

Superficie officielle : 394 750 ha

Avril 2011

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO -— Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
SICOBOIS SSA SICOBOIS

Rapport de pré-stratification RDC

SOMMAIRE

2 INTRODUCTION nsaniinianenancmesndn Gien rniasstaniensiten
2  STRATIFICATION DE LA VÉGÉTATION DE LA SSA SICOBOIS....nnnnmrrene 3

ANNEXE....nnrnrrrnnens

Avril 2011 Page 2

SICOBOIS SSA SICOBOIS

Rapport de pré-stratification RDC

1 INTRODUCTION

Le présent document donne les résultats de la pré-stratification des trois Garanties
d'Approvisionnement (GA) attribuées à SICOBOIS 32/04, 33/04 et 42/04, Celles-ci forment la
Superficie Sous Aménagement (SSA) SICOBOIS.

La stratification forestière préliminaire permet d'identifier les principaux types forestiers existants et
l'occupation actualisée du sol, Un calcul des surfaces permet de situer l'importance de chacune des
classes cartographiées. Seules les surfaces de forêts utiles seront inventoriées.

La typologie forestière issue de ce travail de pré-stratification et l'importance de chacune des classes
cartographiées permettra d'établir le dispositif de pré-inventaire.

Le pré-inventaire va permettre d'analyser la variabilité de la ressource forestière de la concession et
ainsi d'optimiser le taux de sondage de l'inventaire d'aménagement qui sera ensuite retenu et utilisé
sur le reste de la surface forestière utile du permis.

Ce travail de pré-stratification sera poursuivi pendant la longue phase de préparation du Plan
d'Aménagement de façon à aboutir à l'établissement d'une carte forestière détaillée du permis et à la
création de la base de données cartographiques de la concession utilisée par la suite pour la mise en
place du système de gestion forestière durable du permis.

2 STRATIFICATION DE LA VÉGÉTATION DE LA SSA SICOBOIS

La stratification a été effectuée par interprétation visuelle des images satellitales Landsat et s'est
appuyée sur des données auxiliaires (carte topogaphique et SRTM), Les images satellitales Landsat
sont listées dans le tableau ci-après :

Path/Row Type Sn Utilisation Observation

15/01/2011 | Pré-stratification générale | Image « rayée » suite à

Evolution d une anomalie sur un
VOIU Je capteur du satellite
2/02/2008 l'anthropisation p Landsat
179/58 Landsat =

05/03/2000 | Evolution de
l'anthropisation
Evolution de

0602/1887 l'anthropisation

Un ensemble de relevés GPS a aussi été effectué, comme la position des villages et des routes.

Avril 2011 Page 3

SSA SICOBOIS RDC

SICOBOIS Rapport de pré-stratification

On trouvera ci-après le Tableau 2 récapitulatif des surfaces calculées par SIG (projection UTM 34,
ellipsoïde WGS 84) par types interprétés. Le Tableau 3 reprend cette même information pour les
3 GA.

Tableau 2 : Superficie calculée par SIG par type interprétés sur l'ensemble de la SSA SICOBOIS

Types d'occupation du sol ds ds % du total
Superficie totale 398 040
Forêt utile (estimation
[brute provisoire) 259840 ss
dont Forêt de terre ferme 138 825 35%
Forêt dense à
prédominance de Limbali eos ie
Zone non-utile 142 200 36%
Forêt marécageuse 35 465 9%
Plantation 1 580 0%
Zones anthropisées 105 155 26%

Tableau 3 : Superficie calculée par SIG par type interprétés par GA

33/04
Types d'occupation | Surface % du
du sol (ha) total
Superficie totale 166 453
Forêt utile (estimation
brute provisoire. pres 55e
dont Forêt de terre
ferme 57 163 54%
Forêt dense à
prédominance de 42 524 40%
Limbali
Zone non-utile 66 766 64%
Forêt marécageuse 18 544 18%
Plantation 1 052 1% |. 3 |
Zones anthropisées kW 47170|  45%| … 17%)

Les trois cartes de pré-stratification au 1: 300 000°"° donnée en Annexe 1 présente la répartition
spatiale des différents types d'occupation du sol interprétés par GA.

Z F
ls Avril 2011 Page 5
Sas |
SSA SICOBOIS
SICOBOIS Rapport de pré-stratification Rpe

ANNEXE

Annexe 1 : Cartes de pré-stratification de l'occupation du sol en 2011 des 3 GA 32/04, 33/04 et 42/04

Avril 2011 Page 7

SSA SICOBOIS
SICOBOIS Rapport de pré-stratification RDG

Annexe 1

Cartes de pré-stratification de l'occupation du sol en 2011 des 3 GA 32/04, 33/04
et 42/04

Avril 2011

| FORT VO ej Ans juesgid uou edfL ë

ui où

SIOHO9IS SUOISSS9U09 € Sap a}
SIA
jes SBeuuI Sa] NS 89/08]9p NON

1equr ep eoueuIWuopaid e 2SUSP J2104 ET à

eue} 818} ep SUEP J2104 Re :

211n 39104
esnoBes9ieu 12104
ejnn uou 12104
.uonejuejd 2p au0z -
1864 ue e9sidoique auoz

0002 ue sesidoique auoz

(000 00€ :L) 0/zÿ V9 e1 ep uoneoyness-91q4 SIOgO91IS

ANO4 oBuo) np enbnessoweg enbgndes

République ocratique du Congo

FORET
SICOBOIS fx RESSOURC ES
Pré-strattification de la GA 33/04 (1:300 000)

15 km
Rivière
———— Route détectée sur les images

Limite des 3 concessions SICOBOIS

Zone anthropisée

Zone anthropisée en 2011

ni Zone anthropisée en 2008

Zone anthropisée en 2000

HE Zone anthropisée en 1987

Zone de plantation
Forêt non utile

Forêt marécageuse

Forêt dense de terre ferme

Forêt dense à prédominance de Limbali

SIO9O9IS SuoISS89u09 £ Sap JUN]
eyes Jed 29/8)9p eyno

ÉTEINT

1equr ep SoueuIWOop{id 8 2SU8P 2104

eULI2} 2118} 2p SSUEP 12104

esneBeoaieu 32104
en uou 3210

uonejue]d ap eu0z

L86L ue s9sidoiuque auoz Er
0002 ue sssidoiuue euoz pret
8002 ue sesidoique auoZz et

LLOZ ue #ssidoique eu
oasidoiyjue au07

uoz seu nus  HOB9E1S-914

(000 00€ :L) vo/ze v9 e1 ep uones SIOgO)IS

oBuos np enbyesouwuep enbygndes

SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04 RDC
Juin 2011

Annexe 5
Résultats détaillés des inventaires d’exploitation réalisés

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

SICOBOIS

Résultats détaillés des inventaire d'exploitation effectués

GA 42/04

Surface
inventoriée

1000 | 1000 | 1000 |

961,3 [ans

Iroko

E
Padouk 28
Kosipo 90

Niove 33
Tali 21
[8 T7 Doussie T7 0]
Total essences non

Dont surface
1000 900,5 | 4882,25
utile
Volume
Essence G49 | E50 Total
unitaire
Afromosia 129 370

Sapelli 114
[45-41] Sipo 90
[8 |" Dibetou | 9 [14
[9 [7 Acajou | 0 | 3

0
(12 T Tiama | 26 | 57 | 5 |

Juin 2011

Tola 76 92 62 57
Tchitola 47 3 0

Plan de Gestion

FRM
Wa

uonse9 8p ueld

+Loz ump

0028 2AunjoA Je30L
Live 18301
Lez

sajueyoy soouasss |[PJOL

EJONUOL
eJOL sk
nofeoy 6
no}sqiq 8
eue L di
odis st
ZE 6€ LL uedes €t
sajueyol}
GE y ss uou seouosse |eJoL
0 0 8 aissnog 8
OZL Vel o!
BAOIN S
809 0T odisoy €k
0987 ynoped 5
££0S 2ss0g L
8LTS CUI €
11423 12 9Z 98 L44 EISOWOI y 8
BUMOA ENT IT]
18301 is dd is Sy NN ewnjon
ein
0004 0001 0004 E70 ess ca
esuoqusaur
0004 0004 s00+ 0004 eus
ÿO/ZE VA

son22y9 uorezlodxe,p 21BjuSAUI S9p S2ILEJ2P SJEHNSSU

SIO4O9IS
W44 uonsof sp uejd LLOZ ing

€00 ZE 966 LR St9 + 08vz LEE4 8zSz r8vz vo8z SuMjOA [8301
£ttk v8 123 L442 v6L 00z 86k 86+ 6rz 18301
L14 s6

L:1222 028 z8 S£+ zut ÉTT CT sg Sejueyjoy saouesse [8JOL

vr G — — æÆ . EI L a
0ZS 3 8e EOL SE
vip 2 8 G n | € nofeoy 6

O 0 noyeqiq — 8
967z | 802 9 8e 8e PE 4 1 6r 6r ÉTEN ai
ss gr

odis SL
OS € LUxA LA 8L 6€ 6€ €9 14 ££ Lz liedes 1] et

sejue}oj
ces C2 9 LA 4 6$ 8 Er sv + uou sauesse jeJoL

o o - fe [__sssn0g E
EEE

odisoy €L

5 E = AnoPEd E
9k 4 0 eo] + F3 € 0 2ss0g Ÿ
E8z 2 E um 6e ss 02 1e gr CU] EL
0 EISOWONY 8
= PnS ENCTT)
mo | onu | £Ef zer ser cem | zeu EM ocx sousssz uneÀ
einn
z'ovso | o£e | oo | s‘sse | »‘szo | o0os | ooos | 0001 | 006 ss
sens juog

= m[ | lmfele) [ee]

Sonj22ye uore}ojdxe,p S1ejueaul S9p S9IlIE39P SJEHNSEU

VO/£E VA

SI04091S
SICOBOIS Garanties d'Approvisionnement 32/04, 33/04 et 42/04
Juin 2011

RDC

Annexe 6
Budgets prévisionnels des Fonds de Développement

æ je Plan de Gestion
HÉTP)M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
